Exhibit 10.2

EXECUTION VERSION

 

 

 

Published CUSIP Number: 62933RAP7

Initial Term Loan Facility CUSIP Number: 62933RAQ5

SECOND LIEN CREDIT AGREEMENT

Dated as of May 7, 2018

among

NN, INC.,

as the Borrower,

SUNTRUST BANK,

as Administrative Agent,

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Bookrunner,

SUNTRUST BANK,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS  

1.01.

 

Defined Terms

     1  

1.02.

 

Other Interpretive Provisions

     27  

1.03.

 

Accounting Terms

     27  

1.04.

 

Rounding

     28  

1.05.

 

Times of Day; Rates

     28  

1.06.

 

Currency Equivalents Generally

     28  

1.07.

 

Limited Condition Transaction

     28   ARTICLE II   THE COMMITMENTS AND BORROWINGS  

2.01.

 

The Loans

     29  

2.02.

 

Borrowings, Conversions and Continuations of Loans

     29  

2.03.

 

[Reserved]

     30  

2.04.

 

[Reserved]

     30  

2.05.

 

Prepayments

     30  

2.06.

 

Termination or Reduction of Commitments

     33  

2.07.

 

Repayment of Loans

     33  

2.08.

 

Interest

     33  

2.09.

 

Fees

     34  

2.10.

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     34  

2.11.

 

Evidence of Debt

     35  

2.12.

 

Payments Generally; Administrative Agent’s Clawback

     35  

2.13.

 

Sharing of Payments by Lenders

     36  

2.14.

 

Increase in Commitments

     37  

2.15.

 

Defaulting Lenders

     40   ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY  

3.01.

 

Taxes

     40  

3.02.

 

Illegality

     43  

3.03.

 

Inability to Determine Rates

     44  

3.04.

 

Increased Costs; Reserves on Eurodollar Rate Loans

     44  

3.05.

 

Compensation for Losses

     45  

3.06.

 

Mitigation Obligations; Replacement of Lenders

     46  

3.07.

 

Survival

     46   ARTICLE IV   CONDITIONS PRECEDENT TO CLOSING AND BORROWING  

4.01.

 

Conditions of Closing and Initial Borrowing

     46  

4.02.

 

[Reserved]

     49  

 

-i-



--------------------------------------------------------------------------------

         Page ARTICLE V REPRESENTATIONS AND WARRANTIES

5.01.

 

Corporate Existence; Subsidiaries; Foreign Qualification

   50

5.02.

 

Corporate Authority

   50

5.03.

 

Governmental Authorization; Other Consents

   50

5.04.

 

Litigation and Administrative Proceedings

   51

5.05.

 

Title to Assets

   51

5.06.

 

Liens and Security Interests

   51

5.07.

 

Tax Returns

   51

5.08.

 

Environmental Laws

   51

5.09.

 

Locations

   52

5.10.

 

Continued Business

   52

5.11.

 

Employee Benefits Plans

   52

5.12.

 

Consents or Approvals

   53

5.13.

 

Solvency

   53

5.14.

 

Financial Statements; No Material Adverse Effect

   53

5.15.

 

Regulations

   53

5.16.

 

Material Agreements

   53

5.17.

 

Intellectual Property

   53

5.18.

 

Insurance

   54

5.19.

 

Casualty, Etc.

   54

5.20.

 

Labor Matters

   54

5.21.

 

OFAC; Anti-Money Laundering; FCPA

   54

5.22.

 

Certain Treasury Regulation Matters

   54

5.23.

 

Deposit Accounts; Securities Accounts

   55

5.24.

 

Accurate and Complete Statements

   55

5.25.

 

[Reserved]

   55

5.26.

 

Investment Company

   55

5.27.

 

Defaults

   55

5.28.

 

Senior Debt Status

   55 ARTICLE VI AFFIRMATIVE COVENANTS

6.01.

 

Financial Statements

   55

6.02.

 

Certificates; Other Information

   56

6.03.

 

Notices

   58

6.04.

 

Payment of Taxes and Other Obligations

   59

6.05.

 

Preservation of Existence, Etc

   59

6.06.

 

Maintenance of Properties

   59

6.07.

 

Maintenance of Insurance

   59

6.08.

 

Compliance with Laws

   60

6.09.

 

Books and Records

   60

6.10.

 

Inspection Rights

   60

6.11.

 

Use of Proceeds

   61

6.12.

 

Covenant to Guarantee Obligations and Give Security

   61

6.13.

 

Compliance with Environmental Laws

   63

6.14.

 

Regarding Collateral

   64

6.15.

 

Maintenance of Debt Ratings

   64

6.16.

 

Further Assurances

   64

6.17.

 

Post-Closing Matters

   64

6.18.

 

Lender Meeting

   64 ARTICLE VII NEGATIVE COVENANTS

7.01.

 

Liens

   64

7.02.

 

Indebtedness

   66

7.03.

 

Investments and Acquisitions

   67

 

-ii-



--------------------------------------------------------------------------------

         Page  

7.04.

 

Fundamental Changes

     70  

7.05.

 

Dispositions

     70  

7.06.

 

Restricted Payments

     71  

7.07.

 

Change in Nature of Business

     72  

7.08.

 

Transactions with Affiliates

     72  

7.09.

 

Burdensome Agreements

     72  

7.10.

 

Use of Proceeds

     72  

7.11.

 

Amendments of Organization Documents

     73  

7.12.

 

Accounting Changes

     73  

7.13.

 

Sanctions; FCPA

     73  

7.14.

 

Restrictions Pertaining to Certain Indebtedness

     73   ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES  

8.01.

 

Events of Default

     73  

8.02.

 

Remedies upon Event of Default

     75  

8.03.

 

Application of Funds

     76   ARTICLE IX   ADMINISTRATIVE AGENT  

9.01.

 

Appointment of the Administrative Agent

     76  

9.02.

 

Nature of Duties of the Administrative Agent

     77  

9.03.

 

Lack of Reliance on the Administrative Agent

     77  

9.04.

 

Certain Rights of the Administrative Agent

     77  

9.05.

 

Reliance by the Administrative Agent

     77  

9.06.

 

The Administrative Agent in its Individual Capacity

     78  

9.07.

 

Successor Administrative Agent

     78  

9.08.

 

Withholding Tax

     78  

9.09.

 

The Administrative Agent May File Proofs of Claim; Credit Bidding

     79  

9.10.

 

Authorization to Execute Other Loan Documents

     80  

9.11.

 

Collateral and Guaranty Matters

     80  

9.12.

 

Documentation Agents; Syndication Agent

     81  

9.13.

 

Right to Realize on Collateral and Enforce Guarantee

     81  

9.14.

 

[Reserved]

     81  

9.15.

 

Certain ERISA Matters

     81   ARTICLE X   MISCELLANEOUS  

10.01.

 

Amendments, Etc.

     82  

10.02.

 

Notices; Effectiveness; Electronic Communications

     84  

10.03.

 

No Waiver; Cumulative Remedies; Enforcement

     86  

10.04.

 

Expenses; Indemnity; Damage Waiver

     86  

10.05.

 

Payments Set Aside

     87  

10.06.

 

Successors and Assigns

     88  

10.07.

 

Treatment of Certain Information; Confidentiality

     90  

10.08.

 

Right of Setoff

     91  

10.09.

 

Interest Rate Limitation

     91  

10.10.

 

Counterparts; Integration; Effectiveness

     92  

10.11.

 

Survival of Representations and Warranties

     92  

10.12.

 

Severability

     92  

10.13.

 

Replacement of Lenders

     92  

10.14.

 

Governing Law; Jurisdiction; Etc.

     93  

10.15.

 

WAIVER OF JURY TRIAL

     93  

 

-iii-



--------------------------------------------------------------------------------

         Page  

10.16.

 

No Advisory or Fiduciary Responsibility

     94  

10.17.

 

Electronic Execution of Assignments and Certain Other Documents

     94  

10.18.

 

USA PATRIOT Act

     94  

10.19.

 

Inconsistencies with Other Documents

     95  

10.20.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     95  

SCHEDULES

 

 2.01

 

Commitments and Applicable Percentages

 

 5.01

 

Corporate Existence; Subsidiaries; Foreign Qualifications

 

 5.04

 

Litigation and Administrative Procedures

 

 5.05

 

Real Property

 

 5.09

 

Locations

 

 5.11

 

US Employee Benefit Plans; Foreign Pension and Benefit Plans

 

 5.16

 

Material Agreements

 

 5.17

 

Intellectual Property

 

 5.18

 

Insurance

 

 5.23

 

Deposit Accounts

 

 6.17

 

Post-Closing Matters

 

 7.01

 

Existing Liens

 

 7.02

 

Existing Indebtedness

 

 7.03

 

Existing Investments

 

 10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

 Form of

 

 A

 

Committed Loan Notice

 

 B

 

Term Note

 

 C

 

Compliance Certificate

 

 D

 

Assignment and Assumption

 

 E-1

 

U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

 

 E-2

 

U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

 

 E-3

 

U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

 

 E-4

 

U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

-iv-



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

This SECOND LIEN CREDIT AGREEMENT (this “Agreement”) is entered into as of
May 7, 2018, among NN, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and each
individually, a “Lender”), and SUNTRUST BANK, as Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower, Precision Engineered Products LLC, PMG Intermediate
Holding Corporation (“Target”) and Paragon Equity, LLC, the existing shareholder
of the Target entered into the Stock Purchase Agreement, dated as of April 2,
2018 (the “Paragon Purchase Agreement” and, the transactions contemplated
thereby, the “Paragon Acquisition”);.

WHEREAS, the Borrower has requested that the Term Lenders provide Term Loans,
which, on the Closing Date, shall be in an aggregate principal amount of
$200,000,000, to the Borrower to finance in part the Paragon Acquisition, and
the Term Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or (c) the acquisition of another Person by a merger, consolidation,
amalgamation or any other combination with such Person.

“Additional Lender” has the meaning assigned to such term in Section 2.14(b).

“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Amendment No. 4 to First Lien Credit Agreement” means that certain Amendment
No. 4 to Amended and Restated Credit Agreement, dated as of May 7, 2018, among,
Borrower, the guarantors party thereto, the lenders signatory thereto, SunTrust
Bank, as administrative agent under the First Lien Credit Agreement, and
SunTrust Robinson Humphrey Inc., as sole lead arranger of such amendment.

 

1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

“Applicable Percentage” means, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) such Term Lender’s Term Commitment at such time, subject to
adjustment as provided in Section 2.15, plus (ii) the principal amount of such
Term Lender’s Term Loans at such time. If the commitment of each Lender to make
Loans has been terminated pursuant to Section 8.02, or if the Term Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
Term Facility shall be determined based on the Applicable Percentage of such
Lender in respect of the Term Facility most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender in
respect of the Term Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, at any time, in respect of the Initial Term Facility,
7.00% per annum for Base Rate Loans and 8.00% per annum for Eurodollar Rate
Loans; provided that the Applicable Rate with respect to any Incremental Term
Loans shall be determined in accordance with Section 2.14. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).

“Applicable Requirements” shall mean, in respect of any Indebtedness, that such
Indebtedness satisfies the following requirements:

(a)    such Indebtedness shall not mature earlier than 91 days after the Latest
Maturity Date of the Term Loans outstanding at the time of incurrence of such
Indebtedness;

(b)    such Indebtedness shall have a weighted average life to maturity not
shorter than the remaining weighted average life to maturity of the Term Loans
outstanding at the time of incurrence of such Indebtedness;

(c)    such Indebtedness shall not be guaranteed by any Person other than any
Loan Party and shall not have any obligors other than any Loan Party;

(d)    the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) are (i) not materially less favorable (when taken as a whole) to the
Borrower and its Subsidiaries than those set forth in the Loan Documents (when
taken as a whole) or (ii) on customary terms at the time of incurrence, except
in each case for covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date; and

(e)    the holders of such Indebtedness may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Term Loans then outstanding.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means SunTrust Robinson Humphrey, Inc., in its capacity as sole Lead
Arranger and Bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, collectively, the Borrower Audited
Financial Statements and the Target Audited Financial Statements.

“Availability Period” means, (a) in respect of the Initial Term Facility, the
Closing Date and (b) in respect of any Incremental Term Facility, as determined
in accordance with Section 2.14.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries (but not including the Target and its
Subsidiaries) for the fiscal year ended December 31, 2017, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.

“Borrower Interim Financial Statements” has the meaning specified in
Section 4.01(a)(viii).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Pro Forma Financial Statements” has the meaning specified in
Section 4.01(a)(x).

“Borrowing” means a Term Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

3



--------------------------------------------------------------------------------

“Capital Distribution” means a payment made, liability incurred or other
consideration given by the Borrower or any of its Subsidiaries, for the
purchase, acquisition, redemption, repurchase, payment, defeasance,
cancellation, termination or retirement of any capital stock or other Equity
Interest of the Borrower or such Subsidiary, as applicable, or as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in its common capital stock or
other common Equity Interests) in respect of the Borrower’s or such Subsidiary’s
(as the case may be) capital stock or other Equity Interest.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any type of Investment permitted pursuant to
Section 7.03(a)(ii).

“Change in Control” means any of the following:

(a)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as then in effect) or of record, on or after the Closing
Date, by any Person or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty-five percent (35%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of the Borrower;

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c)    the Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the record and beneficial ownership of each other Loan Party;
or

(d)    the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement (including the First Lien Credit
Agreement).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

 

4



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Joinder Agreements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system, as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a consolidated
basis, Consolidated Net Earnings for such period, plus (a) without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of: (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) actual
non-recurring non-cash restructuring charges to the extent such amounts together
do not exceed $20,000,000 in the aggregate over all periods, (v) foreign
exchange losses as reported in “Other Income” according to GAAP and the negative
impact to Consolidated EBITDA resulting from converting foreign currency-based
income to Dollar-based income to the extent such amounts together exceed
$15,000,000 for such period, (vi) synergies, cost savings, operational expense
reductions, other operating improvements and other pro forma adjustments to
actual historical Consolidated EBITDA in connection with the Paragon
Acquisition, any Acquisition or Disposition permitted pursuant to Section 7.03
or Section 7.05, restructurings and cost savings initiatives to the extent
projected by the Borrower in good faith to be realized within 24 months of the
Paragon Acquisition or such Acquisition, Disposition, restructuring or cost
savings initiative, as applicable; provided that such synergies, cost savings
and other adjustments are (A) directly attributable to the Paragon Acquisition
or such Acquisition, Disposition, restructuring or cost savings initiative,
(B) factually supportable, (C) reasonably identifiable and (D) expected to have
a continuing impact on the Borrower and its Subsidiaries; provided, further,
that the aggregate amounts added to Consolidated EBITDA pursuant to this clause
(vi) in any such period shall not exceed 25% of Consolidated EBITDA for such
period (calculated before giving effect to the adjustment set forth in this
clause (vi)) and (vii) to the extent deducted in calculating Consolidated Net
Earnings for such period,

 

5



--------------------------------------------------------------------------------

Transaction Costs minus (b) without duplication, the aggregate amounts included
in determining such Consolidated Net Earnings in respect of: (i) unusual
non-cash gains not incurred in the ordinary course of business and (ii) foreign
exchange gains as reported in Other Income according to GAAP and the positive
impact to Consolidated EBITDA resulting from converting foreign currency-based
income to Dollar-based income to the extent such amounts together exceed
$15,000,000 for such period. For purposes of this Agreement, Consolidated EBITDA
shall be adjusted pursuant to Section 1.03(c). Notwithstanding the foregoing or
anything to the contrary contained herein, Consolidated EBITDA for each of the
fiscal quarters ended March 31, 2017, June 30, 2017, September 30, 2017 and
December 31, 2017 shall be deemed to equal $41,560,000, $43,625,000, $48,713,000
and $44,895,000, respectively, and Consolidated EBITDA for the period from
January 1, 2018 through June 30, 2018 shall be determined in a manner consistent
with the calculation of Consolidated EBITDA for the fiscal quarters ended
March 31, 2017, June 30, 2017, September 30, 2017 and December 31, 2017, which
calculation was provided to the Administrative Agent prior to the Closing Date
and may be made available to Lenders upon request.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of the Borrower and its Subsidiaries, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower and its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), as determined on a consolidated basis and in
accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP; provided that Consolidated Net
Earnings shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Earnings, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Earnings up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

“Consolidated Net Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) minus the aggregate amount equal to the lesser of (x) (1) 100% of the
Unrestricted Cash and Cash Equivalents (as of such date) of the Borrower and its
Domestic Subsidiaries plus (2) 50% of the Unrestricted Cash and Cash Equivalents
(as of such date) of the Foreign Subsidiaries of the Borrower organized under
the laws of a jurisdiction located in Europe, as of such date, and (y) the Cap
Amount to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower then ended (in the case of any determination as of the
last day of a fiscal quarter) or for the most recently completed four fiscal
quarters of the Borrower for which financials are required to be delivered
hereunder (in the case of any determination of such ratio on a pro forma basis
hereunder). For the purposes of this definition, the “Cap Amount” means the
greater of (A) $40,000,000 and (B) the amount (not to exceed $150,000,000) of
Unrestricted Cash and Cash Equivalents standing to the credit of Deposit Account
Control Agreements (as of such date).

“Consolidated Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of the Borrower for which financials are required to be
delivered hereunder).

“Consolidated Secured Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) that is secured by Liens on assets or property of the Borrower and
the Subsidiaries as of such date to (b) Consolidated EBITDA (for the most
recently completed four fiscal quarters of the Borrower for which financials are
required to be delivered hereunder).

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreement” means a second lien copyright security agreement
in form and substance satisfactory to the Administrative Agent.

“Credit Extension” means a Borrowing.

“Cumulative Retained Excess Cash Flow Amount” means, as of any date of
determination, an amount, determined on a cumulative basis, equal to the
difference of (i) Excess Cash Flow (which shall not be less than zero) for each
fiscal year of the Borrower ending on or after December 31, 2018 for which the
Borrower has delivered the financial statements required by Section 6.01(a) and
the related Compliance Certificate required by Section 6.02(b) less (ii) the ECF
Prepayment Amount for each such corresponding fiscal year.

“Debt Rating” means, as applicable, (a) the public corporate family rating of
the Borrower as determined both Moody’s and S&P, (b) the public corporate credit
rating of the Borrower as determined by both Moody’s and S&P, and (c) the senior
secured debt rating of the Borrower as determined by both Moody’s and S&P.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower and the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief

 

7



--------------------------------------------------------------------------------

Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“Deposit Account Control Agreement” has the meaning assigned thereto in the
Security Agreement.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event: (a) matures or is mandatorily redeemable (other than
redeemable only for Equity Interests of such Person which are not themselves
Equity Interests described in this definition) pursuant to a sinking fund
obligation or otherwise; (b) is convertible or exchangeable at the option of the
holder for Indebtedness or Equity Interests described in this definition
(excluding Equity Interests which are convertible or exchangeable solely at the
option of the Borrower or a Subsidiary); or (c) is mandatorily redeemable or
must be purchased upon the occurrence of certain events or otherwise, in whole
or in part; in each case, in the case of the Borrower, on or prior to the
ninety-first day following the final maturity date of the then issued Term
Loans, as extended from time to time; provided that any Equity Interests that
would not constitute Equity Interests described in this definition but for
provisions thereof giving holders thereof the right to require such Person to
purchase or redeem such Equity Interests upon the occurrence of an “asset sale”
or “change of control” occurring prior to the ninety-first day following the
final maturity date of the then-existing Term Loans shall not constitute
Disqualified Equity Interests if any such requirement only becomes operative
after payment in full of all amounts owing under this Agreement and the other
Loan Documents and the termination in full of the Commitments. The amount of any
Disqualified Equity Interests that do not have a fixed redemption, repayment or
repurchase price will be calculated in accordance with the terms of such
Disqualified Equity Interests as if such Disqualified Equity Interests were
redeemed, repaid or repurchased on any date on which the amount of such
Disqualified Equity Interests is to be determined pursuant to this Agreement;
provided that if such Disqualified Equity Interests could not be required to be
redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Equity Interests as reflected in the most recent financial
statements of such Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States or any state thereof or (ii) the District of Columbia.

“ECF Percentage” means, for any fiscal year ending on or after December 31,
2018:

(a)    50% if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is greater or equal to than 3.00 to 1.00;

 

8



--------------------------------------------------------------------------------

(b)    25% if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00;
and

(c)    0% if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is less than 2.50 to 1.00.

“ECF Prepayment Amount” means for any fiscal year, the product obtained by
multiplying (a) Excess Cash Flow for such fiscal year times (b) the applicable
ECF Percentage for such fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent or in reorganization (within the meaning of Title IV of ERISA); (d)
the filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430 or 432
of the Code or Sections 303 or 305 of ERISA; (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (i) a
failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by the Borrower or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan or for any calculation of the Base Rate in accordance with clause
(iii) of the definition of Base Rate, (i) the rate per annum equal to the London
interbank offered rate for deposits in Dollars appearing on Reuters screen page
LIBOR 01 (or on any successor or substitute page of such service or any
successor to such service, or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the first day of such Interest Period, with a maturity equal to such Interest
Period, divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that, if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in Dollars in an amount equal to the amount of
such Eurodollar Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 A.M. (London time), two
(2) Business Days prior to the first day of such Interest Period for contracts
that would be entered into at the commencement of such Interest Period for the
same duration as such Interest Period.

Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than, with respect to (i) any Initial Term Loan, 1.00% and (ii) with respect to
any Incremental Term Loan, as determined in accordance with Section 2.14.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Eurodollar Rate (other than by reason of clause (iii) of the
definition of “Base Rate”).

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year (determined without giving
effect to clause (a)(vi) thereof and any adjustments thereto pursuant to
Section 1.03(c)) over (b) the sum (for such fiscal year) of (i) Consolidated
Interest Expense actually paid

 

10



--------------------------------------------------------------------------------

in cash by the Borrower and its Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made in cash, of the Term Loans (as defined
in the First Lien Credit Agreement) pursuant to Section 2.07 of the First Lien
Credit Agreement, (iii) scheduled principal repayments, to the extent actually
made in cash, of the Term Loans pursuant to Section 2.07 of this Agreement,
(iv) all Consolidated Income Tax Expense actually paid in cash by the Borrower
and its Subsidiaries, (v) Capital Expenditures actually made by the Borrower and
its Subsidiaries in cash, and (vi) Transaction Costs actually paid by the
Borrower and its Subsidiaries in cash; provided that in each case of clauses
(b)(i) through (vi) such payment was not made with proceeds of any Indebtedness,
Disposition, equity issuance, Extraordinary Receipts or other proceeds that
would not be included in calculating Consolidated EBITDA for the applicable
fiscal year.

“Excluded Accounts” has the meaning specified in the Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment or, to the extent such Lender acquires an
applicable interest in a Loan not funded pursuant to a prior Commitment, the
date on which such Lender acquires such interest in such Loan (provided that
this clause (b) shall not apply to an interest in a Loan or Commitment acquired
pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. Federal withholding Taxes imposed under
FATCA. For purposes of clause (b) of this definition, a Lender that acquires a
participation pursuant to Section 2.13 shall be treated as having acquired such
participation on the earlier date(s) on which such Lender acquired the
applicable interest(s) in the Commitment(s) or Loan(s) (as applicable) to which
such participation relates.

“Existing Indebtedness” means all existing Indebtedness of the Target and its
Subsidiaries, including, without limitation, that certain Credit and Guaranty
Agreement, dated as of May 22, 2017, by and among PMG Acquisition Corporation,
PMG Intermediate Holding Corporation, the other Subsidiaries (as defined
therein) of PMG Intermediate Holding Corporation from time to time party
thereto, as Guarantors (as defined therein), Midcap Financial Trust and the
financial institutions from time to time party thereto, as Lenders (as defined
therein), as amended, modified and supplemented from time to time, but excluding
Indebtedness permitted pursuant to Section 7.02.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(iv).

“Facility” means the Term Facility.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations with respect thereto or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, as of the
date of this Agreement (or any amended or successor version described above),
and any intergovernmental agreement implementing the foregoing.

 

11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System, as published by the Federal Reserve Bank of New York on the next
succeeding Business Day or, if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief administrative officer,
treasurer or controller. Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of the
Borrower.

“First Lien Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of September 30, 2016, among the Borrower, the lenders from time to
time party thereto and SunTrust Bank, as administrative agent, as the same may
be amended, restated, modified, supplemented, extended, increased, renewed,
refunded, replaced, restructured or refinanced from time to time in one or more
agreements (in each case with the same or new lenders, investors or agents),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof with new
lenders or a different agent, in each case as and to the extent permitted by
this Agreement and the First Lien/Second Lien Intercreditor Agreement.

“First Lien Credit Documents” means the First Lien Credit Agreement and the
other “Loan Documents” (as defined in the First Lien Credit Agreement).

“First Lien Incremental Facilities” means any incremental indebtedness incurred
under the First Lien Credit Agreement.

“First Lien Obligations” means “Obligations” as defined in the First Lien Credit
Agreement.

“First Lien/Second Lien Intercreditor Agreement” means the First Lien/Second
Lien Intercreditor Agreement, dated as of the Closing Date, entered into among
the Administrative Agent, the Loan Parties and SunTrust Bank, as Senior Priority
Representative (as defined therein) in respect of the First Lien Credit
Documents.

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which the Borrower or any of its
Subsidiaries have any liability with respect to any employee or former employee,
but excluding any Foreign Pension Plan.

“Foreign Disposition” has the meaning specified in Section 2.05(b)(viii).

“Foreign Excess Cash Flow” has the meaning specified in Section 2.05(b)(viii).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by the Borrower or any
of its Subsidiaries for their employees or former employees.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

12



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means, a letter agreement, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower will
promptly compensate each Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of Borrower’s failure to borrow any
Loan other than a Base Rate Loan on the Closing Date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
(other than Inactive Subsidiaries and Immaterial Subsidiaries) listed on
Schedule 5.01 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a Guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Second Lien Guaranty made by the Guarantors
in favor of the Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form, in each case,
regulated pursuant to any Environmental Law.

 

13



--------------------------------------------------------------------------------

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, (a) together
with its Subsidiaries, (i) contributed less than 2% of the Consolidated EBITDA
of the Borrower and its Subsidiaries, taken as a whole, during the most
recently-ended four fiscal quarter period (taken as a single period) and (ii) as
of any applicable date of determination has assets that constitute less than 2%
aggregate net book value of the assets of the Borrower and its Subsidiaries,
taken as a whole, (b) does not Guarantee or provide a Lien on its assets or
otherwise provide credit support with respect to any Indebtedness of the
Borrower or any of the Borrower’s other Subsidiaries, (c) does not own, directly
or indirectly, any Equity Interests or Indebtedness of, or own or hold any Lien
on any property of, a Loan Party, (d) does not own any other Subsidiaries (other
than Inactive Subsidiaries or Immaterial Subsidiaries) and (e) has not been
designated to be a Loan Party pursuant to Section 6.12(g) hereof.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Inactive Subsidiary” means any Subsidiary of the Borrower that (a) owns no
assets (other than assets of de minimis value), has no Subsidiaries (other than
other Inactive Subsidiaries) and conducts no operations, (b) does not Guarantee
or provide a Lien on its assets or otherwise provide credit support with respect
to any Indebtedness of the Borrower or any of the Borrower’s other Subsidiaries,
(c) does not own, directly or indirectly, any Equity Interests or Indebtedness
of, or own or hold any Lien on any property of, a Loan Party and (d) has not
been designated to be a Loan Party pursuant to Section 6.12(g) hereof.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(c).

“Incremental Excess Yield” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Increase” has the meaning assigned to such term in Section 2.14(a).

“Incremental Term Borrowing” means a borrowing made pursuant to Section 2.14,
with respect to Incremental Term Loans consisting of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period, made by each of
the Term Lenders pursuant to Section 2.14.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and current liabilities in the form of expenses that are not the
result of the borrowing of money or the extension of credit and that are listed
on the financial statements of the Borrower as “other current liabilities”);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

14



--------------------------------------------------------------------------------

(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(h)    all obligations of such Person with respect to asset securitization
financing programs to the extent that there is recourse against such Person or
such Person is liable (contingent or otherwise) under any such program;

(i)    all Guarantees of such Person in respect of any of the foregoing; and

(j)    all Disqualified Equity Interests issued by such Person with the amount
of Indebtedness represented by such Disqualified Equity Interests being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price or, with respect to any Subsidiary, any preferred
Equity Interests (but excluding, in each case, accrued dividends, if any).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Term Borrowing” means a borrowing made on the Closing Date, with
respect to Initial Term Loans consisting of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period, made by each of the Term
Lenders pursuant to Section 2.01(a).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower on the Closing Date with respect to the
Initial Term Facility pursuant to Section 2.01(a), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Initial Term Facility” means, at any time, the sum of (a) the aggregate amount
of the unused Initial Term Commitments at such time plus (b) the aggregate
principal amount of the Initial Term Loans of all Initial Term Lenders
outstanding at such time. As of the Closing Date, the Initial Term Facility is
$200,000,000.

“Initial Term Loan” means an advance made by any Term Lender under the Term
Facility pursuant to Section 2.01(a).

“Initial Term Loan Call Premium” has the meaning specified in Section 2.05(c).

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iii).

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any of the following: (a) creating,
acquiring or holding any Subsidiary, (b) making or holding any investment in any
stocks, bonds or securities of any kind, (c) being or becoming a party to any
joint venture or other partnership, (d) making or keeping outstanding any
advance or loan to any Person or assumption or acquisition of any debt of
another Person, or (e) any Guarantee (other than the Guaranty). For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“Latest Maturity Date” means, at any date of incurrence of any Indebtedness, the
latest maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, including the latest maturity or expiration of any
Initial Term Loan or any Incremental Term Loan or any applicable Commitment in
respect thereof, in each case then outstanding and as extended in accordance
with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

16



--------------------------------------------------------------------------------

“Limited Condition Transaction” means (i) any Acquisition by one or more of
Borrower or its Restricted Subsidiaries of any assets, business or Person whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing or (ii) any permitted Investment whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
First Lien/Second Lien Intercreditor Agreement, (d) the Collateral Documents and
(e) the Guaranty.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries, taken as a whole, (c) the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party, or (d) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
the Borrower or any Subsidiary in excess of $36,000,000.

“Material Real Property” means any real property owned by a Loan Party in fee
simple or leasehold real property of a Loan Party that (a) has a fair market
value of $7,500,000 or (b) is designated by the Borrower in accordance with
Section 6.12(h). Schedule 5.05 hereto represents a complete and accurate list of
each Material Real Property as of the Closing Date.

“Maturity Date” means (a) with respect to the Initial Term Facility, April 19,
2023 and (b) with respect to any Incremental Term Facility, as determined in
accordance with Section 2.14, in each case, if such maturity is extended
pursuant to Section 10.01, such maturity date as determined pursuant to such
Section; provided that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policy” has the meaning specified in Schedule 6.17.

“Mortgaged Property” means any real property owned in fee simple by any Loan
Party or leased by any Loan Party, which real property is or is intended under
the terms hereof to be subject to a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.

“Mortgages” means deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust or other equivalent document
(together with related fixture filings and assignments of leases and rents) now
or hereafter encumbering any Mortgaged Property of any Loan Party in favor of
the Administrative Agent, on behalf of the Secured Parties, as security for any
of the Obligations, each of which shall be in form and substance satisfactory to
the Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means any employee pension benefit plan which has two
or more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a)    with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket fees and
expenses incurred by the Borrower or such Subsidiary in connection with such
transaction (including reasonable and customary fees of attorneys, accountants,
consultants and investment advisers, reasonable and customary out-of-pocket
costs associated with title insurance policies, surveys, lien and judgment
searching, recording documents, and transaction and recording taxes), (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to this
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds and (D) amounts held in any reserve created for
escrow, holdback, indemnity or similar obligations of the Borrower or any of its
Subsidiaries in connection with such Disposition (provided that (1) such amounts
held in such reserves shall not exceed 10% of the gross cash proceeds received
with respect to such Disposition and (2) such amounts held in such reserves
shall constitute Net Cash Proceeds upon release to, or receipt by, the Borrower
or any of its Subsidiaries); provided, further, that such cash or Cash
Equivalents received in connection with any Disposition or Extraordinary Receipt
shall only constitute Net Cash Proceeds under this clause (a) in any fiscal year
to the extent that the aggregate amount of such cash and Cash Equivalents
received in such fiscal year exceeds $5,000,000 (and solely to the extent of
such excess); and

(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

18



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means the aggregate outstanding principal amount of Term
Loans on any date after giving effect to any borrowings and prepayments or
repayments of Term Loans occurring on such date.

“Paragon Acquisition” has the meaning specified in the Preliminary Statements.

“Paragon Purchase Agreement” has the meaning specified in the Preliminary
Statements.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patent Security Agreement” means a patent security agreement or notice of grant
of security interest in patents, in each case in form and substance satisfactory
to the Administrative Agent.

“PATRIOT Act” means the USA Patriot Act (Title III of Pub. L.107-56 (signed into
law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412 and 430 of the Code and Sections 302 and 303
of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the Pension Funding Rules.

“Permitted Foreign Subsidiary and other Loans and Investments” means,
collectively:

(a)    any investment existing as of the Closing Date by the Borrower or any of
its Subsidiaries in, and any loan existing as of the Closing Date by the
Borrower or any of its Subsidiaries to, a Foreign Subsidiary, as set forth on
Schedule 7.03 hereto;

 

19



--------------------------------------------------------------------------------

(b)    any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or Guarantee by a Foreign Subsidiary of Indebtedness of, a Loan
Party; provided that any such loan or Guarantee or, if applicable, such
Investment, is subordinated to the Obligations on terms and conditions
satisfactory to the Administrative Agent (unless such subordination requirement
is waived by the Administrative Agent in its sole discretion); and

(c)    (i) any investment by any Loan Party in, or loan by any Loan Party to, or
Guarantee by any Loan Party of the Indebtedness of, a Foreign Subsidiary or
(ii) any investment by any Loan Party in the Equity Interest of, or loan,
contribution or advance by any Loan Party to, a Person other than a Loan Party;
provided that, at the time of any Investment under this clause (c) and after
giving effect thereto, the aggregate amount of all such investments, loans,
Guarantees, contributions and advances made pursuant to clauses (i) and (ii)
above shall not exceed $36,000,000 during any fiscal year and $72,000,000 during
the term of this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Intercompany Note” means any promissory note made by any Subsidiary to
the Borrower or a Loan Party, whether now owned or hereafter acquired by the
Borrower or such Loan Party.

“Precious Metal Consignment Agreements” means, collectively, (a) the Consignment
Agreement dated as of July 30, 2009, between Mitsubishi International
Corporation and Precision Engineered Products LLC and (b) the Consignment
Agreement dated as of January 25, 2010, between Umicore Precious Metals NJ, LLC
and Precision Engineered Products LLC, and in each case each other agreement
entered into in connection with such consignment agreements, each as may be
amended, modified, restated or replaced, in each case, in a manner not adverse
to the Lenders, from time to time.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio in accordance with Sections 1.03(c)
and 1.07.

“Pro Forma Leverage Test” means, as of any date of determination, with respect
to any Specified Transaction, a pro forma Consolidated Net Leverage Ratio that
is equal to or less than the maximum Consolidated Net Leverage Ratio set forth
in the applicable fiscal quarter below for the most recent fiscal quarter (or
fiscal year, as applicable) most recently ended prior to such date for which
financial statements are required to have been delivered to the Administrative
Agent pursuant to Section 4.01, 6.01(a) or 6.01(b), determined based on the
financial information received for such most recently ended fiscal quarter (or
fiscal year, as applicable) after giving effect to such Specified Transaction
and any other Specified Transaction consummated after the date of such financial
statements and on or prior to the date of such Specified Transaction.”

 

Fiscal Quarter

  

Consolidated Net Leverage Ratio

March 31, 2018

   6.50 to 1.00

June 30, 2018

   6.25 to 1.00

September 30, 2018

   6.00 to 1.00

December 31, 2018

   5.75 to 1.00

March 31, 2019

   5.75 to 1.00

June 30, 2019

   5.75 to 1.00

September 30, 2019

   5.75 to 1.00

December 31, 2019

   5.50 to 1.00

March 31, 2020

   5.50 to 1.00

June 30, 2020

   5.50 to 1.00

September 30, 2020 and thereafter

   5.25 to 1.00

 

20



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Borrower or any Subsidiary pursuant to which
Borrower or such Subsidiary sells, contributes, conveys or otherwise transfers
to, or grants a security interest in for the benefit of, any other Person (other
than Borrower or a Subsidiary), any Receivables (whether now existing or arising
in the future) of Borrower or such Subsidiary, and any related assets,
including, without limitation, all collateral securing such Receivables, all
contracts and all guarantees or other obligations in respect of such
Receivables, proceeds of such Receivables and other assets (including contract
rights) which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables; provided that all such Qualified Receivables
Transactions shall be made at fair market value (including after giving effect
to any Receivables Fees); provided, further, that (a) all such Qualified
Receivables Transactions shall not (x) be Guaranteed by Borrower or any
Subsidiary (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to representations, warranties,
covenants, indemnities and performance Guarantees that are reasonably customary
in an accounts receivables financings), (y) be recourse to or obligate Borrower
or any Subsidiary in any way other than pursuant to representations, warranties,
covenants, indemnities and performance Guarantees that are reasonably customary
in accounts receivables financings, or (z) subject any property or asset of
Borrower or any Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to representations, warranties,
covenants, indemnities and performance Guarantees reasonably customary in
accounts receivables financings and other than any interest in the Receivables
(whether in the form of an equity interest in such Receivables payable primarily
from such Receivables) retained or acquired by Borrower or any Subsidiaries and
(b) the fair market value of all Receivables sold, contributed conveyed or
otherwise transferred, and all Receivables in which a security interest is
granted by the Borrower or any Subsidiary, shall not exceed $24,000,000 in the
aggregate for all Qualified Receivables Transactions during the term of this
Agreement.

“Real Estate Requirements” means, with respect to any Material Real Property,
the documentation and other items of the type specified in Section 1 of Schedule
6.17.

“Receivable” means any Indebtedness and other payment obligations owed to
Borrower or any Subsidiary, whether constituting an account, chattel paper,
payment intangible, instrument or general intangible, in each case arising in
connection with (a) the sale of goods or the rendering of service or (b) the
lease, license, rental or use of equipment, facilities or software, including
the obligation to pay any finance charges, fees and other charges with respect
thereto.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person (other than Borrower or a
Subsidiary) in connection with, any Qualified Receivables Transaction.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale of existing or future Indebtedness (other than intercompany

 

21



--------------------------------------------------------------------------------

Indebtedness), including any additional Indebtedness incurred to pay interest or
premiums required by the instruments governing such existing or future
Indebtedness as in effect at the time of issuance thereof (“Required Premiums”)
and fees in connection therewith; provided that any such Refinancing,
modification, replacement, restatement, refunding, deferral, extension,
substitution, supplement, reissuance or resale shall not: (i) directly or
indirectly result in an increase in the aggregate principal amount of such
Indebtedness, except to the extent such increase is a result of a simultaneous
incurrence of additional Indebtedness to pay Required Premiums and related fees
and expenses; or (ii) result in Indebtedness with a weighted average life to
maturity at the time of such Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale that is less than the weighted average life to maturity at
such time of the Indebtedness being Refinanced, modified, replaced, renewed,
restated, refunded, deferred, extended, substituted, supplemented, reissued or
resold; or (iii) if the Indebtedness being Refinanced, modified, replaced,
restated, refunded, deferred, extended, substituted, supplemented, reissued or
resold is subordinated in right of payment or Lien priority to the Obligations
or the Guarantees thereof, such Refinancing Indebtedness is subordinated in
right of payment or Lien priority to the Obligations or the Guarantees thereof
or Liens thereof, as applicable, on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
Refinanced, modified, replaced, restated, refunded, deferred, extended,
substituted, supplemented, reissued or resold.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

“Repricing Event” means (a) any prepayment or repayment of the initial Loans (or
any portion thereof) with the proceeds of, or any conversion of initial Loans
into, any new or replacement Indebtedness bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of the
initial Loans or such new or replacement Indebtedness, as the case may be) less
than the “effective yield” applicable to all or a portion of the initial Loans
subject to such prepayment or repayment (as such comparative yields are
determined by the Administrative Agent) or (b) any amendment to this Agreement
which reduces the “effective yield” (determined in accordance with clause
(a) above) applicable to all or a portion of the initial Loans.

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Term Loans, a Committed Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings and (b) aggregate unused Commitments; provided
that the Term Facility held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided,
further, that, if at such time there are three or fewer unaffiliated Lenders
(other than Defaulting Lenders), Required Lenders shall also require not fewer
than two unaffiliated Lenders (other than Defaulting Lenders).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for the purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

22



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to the Borrower or any of its
Subsidiaries, (a) any Capital Distribution and (b) any amount paid by the
Borrower or any of its Subsidiaries in repayment, redemption, retirement or
repurchase, directly or indirectly, of any Subordinated Indebtedness.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Eurodollar Rate.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Securities Account Control Agreement” has the meaning assigned thereto in the
Security Agreement.

“Security Agreement” has the meaning specified in Section 4.01(a)(ii).

“Security Joinder Agreement” has the meaning specified in the Security
Agreement.

“Sold Account” means an Account which Borrower or a Subsidiary has sold to, or
otherwise has granted a Lien on or in favor of, the purchaser pursuant to a
Qualified Receivables Transaction, for which such Credit Party has received the
purchase price for such Account.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Purchase Agreement Representations” means the representations and
warranties made by, or with respect to, the Target and its Subsidiaries in the
Paragon Purchase Agreement as are material to the interests of the Lenders (in
their capacities as such), but only to the extent that the Borrower (or any of
its Affiliates) have the right to terminate the Borrower’s obligations under the
Paragon Purchase Agreement (or decline or otherwise refuse to consummate the
Paragon Acquisition pursuant to the Paragon Purchase Agreement) as a result of a
breach of any such representation and warranty in the Paragon Purchase Agreement
or any such representation and warranty not being accurate (in each case,
determined without regard to any notice requirement).

 

23



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties set forth
in Sections 5.01 (as to the Loan Parties only), 5.02 (other than clauses (b) and
(c) thereof), 5.06 (as to the Loan Parties only and subject to the last sentence
of Section 4.01(a) with respect to the perfection of liens), 5.13 (determined
for this purpose for the Borrower and its Subsidiaries on a consolidated basis
as of the Closing Date and after giving effect to the Transactions), 5.15, 5.21,
5.22 and 5.26.

“Specified Transaction” means any Acquisition, Investment or Restricted Payment
(in each case, whether or not consummated and including any such transaction
consummated prior to the Closing Date) and/or (ii) equity issuances, issuances
of Indebtedness (including the incurrence of Incremental Loans) or other
Refinancings, repayments, financings and amendments or other modifications or
waivers of debt instruments or documents, mergers, Investments (other than
Investments in cash or Cash Equivalents), Restricted Payments or dispositions
outside of the ordinary course of business permitted by the Loan Documents.

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated in favor of the prior payment in full of the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

24



--------------------------------------------------------------------------------

“Target” has the meaning specified in the Preliminary Statements.

“Target Audited Financial Statements” means the audited consolidated balance
sheet of the Target and its subsidiaries as of December 31, 2017 and
December 31, 2016 and the related consolidated statements of income and cash
flows for the years then ended, including the notes thereto.

“Target Companies” means the Target and its Subsidiaries.

“Target Interim Financial Statements” has the meaning specified in
Section 4.01(a)(ix).

“Target Material Adverse Effect” means any event, occurrence, fact, condition,
change or effect (collectively, “Events”) that has, or would reasonably be
expected to have, individually or in the aggregate, a materially adverse effect
on the business of the Target Companies, taken as a whole, the results of
operations or financial condition of the Target Companies, taken as a whole, or
the ability of the Paragon Equity, LLC to consummate timely the transactions
contemplated by the Paragon Purchase Agreement; provided, however, that any
adverse Event arising out of, resulting from or attributable to any of the
following (either alone or in combination with any other Event) (a) an Event
affecting (i) the United States or global economy generally or capital, credit
or financial markets generally (including any disruption, change or decline in
the prices of any security or any market index), (ii) legal, tax, regulatory or
political conditions generally of the United States or (iii) the industry
generally in which the Target Companies operate, (b) any changes in applicable
law or GAAP or the enforcement or interpretation thereof, (c) any acts of God,
(d) any hostilities, acts of war, sabotage, terrorism or military actions, or
any escalation or worsening of any such hostilities, acts of war, sabotage,
terrorism or military actions, (e) any failure by any Target Company to meet any
projections, forecasts or revenue or earnings predictions for any period,
(f) the execution or announcement of the Paragon Purchase Agreement or of the
Closing (as defined in the Paragon Purchase Agreement) or the taking of any
action contemplated or required by the Paragon Purchase Agreement, or the
consummation of the transactions contemplated hereby or (g) any actions or
omissions by Borrower or any of its Affiliates, and shall not be taken into
account in determining whether, a Target Material Adverse Effect has occurred or
would be reasonably likely to occur, except to the extent with respect to
clauses (a) through (d) above that any such Event has a disproportionate impact
on the Target Companies relative to the other Persons in the industries in which
the Target Companies operate.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowings” means, collectively, Initial Term Borrowings and Incremental
Term Borrowings.

“Term Commitment” means, as to each Term Lender, (i) its Initial Term Commitment
and (ii) its obligation to make Incremental Term Loans to the Borrower pursuant
to Section 2.14(a), each in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Term Commitment,” or as set forth in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, the sum of (a) the aggregate amount of the
unused Term Commitments at such time plus (b) the aggregate principal amount of
the Term Loans of all Term Lenders outstanding at such time. As of the Closing
Date, the Term Facility is $200,000,000.

“Term Lender” means, at any time, any Lender that either has an unused Term
Commitment or holds Term Loans at such time, or both.

“Term Loan” means, collectively, the Initial Term Loans and the Incremental Term
Loans, as applicable.

 

25



--------------------------------------------------------------------------------

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender (and its registered assigns) evidencing Term Loans made by such Term
Lender, substantially in the form of Exhibit B.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Term Loan Exposure” means, as to any Term Lender at any time, the unused
Term Commitments and the aggregate principal amount of the outstanding Term
Loans of such Term Lender at such time.

“Trademark Security Agreement” means a second lien trademark security agreement
or notice of grant of security interest in trademarks, in each case in form and
substance satisfactory to the Administrative Agent.

“Transactions” means, collectively, (a) the consummation of the Paragon
Acquisition, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents and the Paragon Purchase Agreement to which
they are or are intended to be a party, (c) the effectiveness of Amendment No. 4
to the First Lien Credit Agreement, (d) the refinancing of the Existing
Indebtedness and the termination of all commitments with respect thereto and
(e) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

“Transaction Costs” means all customary and reasonable transaction fees, charges
and other similar amounts related to the Transactions or any Acquisitions
completed during the term of this Agreement in accordance with Section 7.03(b)
(including, without limitation, any financing fees, merger and acquisition fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within six (6) months of
the Closing Date or the closing date of such Acquisition, as applicable.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Undisclosed Administration” means in relation to a Lender or a Person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or Person, as the case may be, is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash and Cash Equivalents” means, with respect to the Borrower and
its Subsidiaries, cash or Cash Equivalents of the Borrower and its Subsidiaries
that do not appear, or would not be required to appear, as “restricted” on the
financial statements of the Borrower and its Subsidiaries (unless related to the
Loan Documents or the Liens created thereunder).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

26



--------------------------------------------------------------------------------

“Weighted Average Yield” means, with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to
interest rate floors, upfront fees, original issue discount or similar yield
related discounts or deductions payable with respect to such Loans (but,
excluding, for the avoidance of doubt, any customary arranging, underwriting or
similar fees not paid to all Lenders) based on (i) an assumed four-year average
life for the applicable Loans or (ii) if the stated maturity of the applicable
Loans is less than four years, the actual life of such Loans.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by applicable Laws to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law, rule or regulation and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03.    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

27



--------------------------------------------------------------------------------

(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c)    Pro Forma Effect. Notwithstanding the above, the parties hereto
acknowledge and agree that, for purposes of all financial calculations (other
than with respect to Excess Cash Flow), if the Borrower or any Subsidiary has
made any Acquisition permitted by Section 7.03 or any Disposition outside the
ordinary course of business permitted by Section 7.05 during the relevant period
for determining compliance with such covenants, such calculations shall be made
after giving pro forma effect thereto, as if such Acquisition or Disposition had
occurred on the first day of such period, but in the case of an Acquisition,
only so long as the results of the business being acquired are supported by
financial statements or other financial data reasonably acceptable to the
Administrative Agent.

1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05.    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06.    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II, Article IX and Article X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

1.07.    Limited Condition Transaction. As relates to any action being taken
solely in connection with a Limited Condition Transaction, for purposes of:

(a)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the
Consolidated Net Leverage Ratio, Consolidated Secured Leverage Ratio and
Consolidated Leverage Ratio, or

(b)    testing availability under baskets set forth in this Agreement,

 

28



--------------------------------------------------------------------------------

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith, including any
incurrence of Indebtedness and the use of proceeds thereof, as if they had
occurred on the first day of the most recent test period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such Test
Period)), the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with; provided that
if financial statements for one or more subsequent fiscal periods shall have
become available, the Borrower may elect, in its sole discretion, to redetermine
all such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be deemed to be the
applicable LCT Test Date. For the avoidance of doubt, if the Borrower has made
an LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA of the Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been complied with as a result
of such fluctuations. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Restricted Payments, the making of any Acquisition,
Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis (i) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01.    The Loans.

(a)    Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment then
in effect. The Initial Term Borrowings shall consist of Initial Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. The Initial Term
Loans made pursuant to the Initial Term Borrowings under this Section 2.01(a)
shall constitute a single Term Facility. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02.    Borrowings, Conversions and Continuations of Loans.

(a)    Each Term Borrowing each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such telephone notice and Committed Loan Notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be

 

29



--------------------------------------------------------------------------------

in a minimum principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each such telephone notice and Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Borrowing, a conversion of Term
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Term Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term Borrowing, each Term Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.01, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of SunTrust Bank, if any, with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in SunTrust Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect in respect of the
Facilities.

(f)    Anything in this Section 2.02 to the contrary notwithstanding, the
Borrower may not select the Eurodollar Rate for the initial Borrowing unless the
Borrower delivers a Funding Indemnity Letter to the Administrative Agent no
later than 11:00 a.m. three (3) Business Days prior to the Closing Date.

2.03.    [Reserved].

2.04.    [Reserved].

2.05.    Prepayments.

(a)    Optional. Subject to Section 2.05(c), the Borrower may, upon notice to
the Administrative Agent, at any time or from time to time after the date that
is ten (10) Business Days after the Closing Date, voluntarily prepay Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be in a form acceptable

 

30



--------------------------------------------------------------------------------

to the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer and be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Loan shall be accompanied by all accrued interest on the
amount prepaid, together with, in the case of a Eurodollar Rate Loan, any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments thereof as directed by the Borrower, and
subject to Section 2.15, each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facility.

(b)    Mandatory.

(i)    Subject to Section 2.05(b)(ix), commencing with the fiscal year ending
December 31, 2018, within the later of (x) five Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b) and
(y) ninety-five (95) days after the end of such fiscal year, the Borrower shall
prepay an aggregate principal amount of Loans equal to the excess (if any) of
(A) the ECF Percentage of Excess Cash Flow for the fiscal year covered by such
financial statements over (B) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a) of this Agreement, the aggregate principal
amount of Term Loans (as defined in the First Lien Credit Agreement) prepaid
pursuant to Section 2.05(a) of the First Lien Credit Agreement and the aggregate
principal amount of optional prepayments of Revolving Credit Loans (as defined
in the First Lien Credit Agreement) during such fiscal year (solely to the
extent such prepayments are accompanied by a concurrent equivalent permanent
reduction in the Revolving Credit Commitments (as defined in the First Lien
Credit Agreement)); provided that any such prepayments were not made with
proceeds of any Indebtedness, Disposition, equity issuance, Extraordinary
Receipts or other proceeds that would not be included in calculating
Consolidated EBITDA for the applicable fiscal year (such prepayments to be
applied as set forth in clause (vi) below).

(ii)    Subject to Section 2.05(b)(ix), if the Borrower or any of its
Subsidiaries Disposes of any property (other than any Disposition of any
property permitted by Section 7.05 (other than clause (b) thereof) which results
in the realization by such Person of Net Cash Proceeds, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds within ten (10) Business Days of receipt thereof by such Person (such
prepayments to be applied as set forth in clause (vi) below); provided, however,
that, with respect to any Net Cash Proceeds realized under a Disposition
described in this Section 2.05(b)(ii), at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, the Borrower or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as within 365 days after the
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent) and if
such Net Cash Proceeds are not so reinvested within such 365-day period but such
Net Cash Proceeds are subject to a definitive agreement within such 365-day
period to reinvest such Net Cash Proceeds in accordance with this
Section 2.05(b)(ii) then the Borrower or such Subsidiary shall have an
additional 180 days after the end of the such initial 365-day period to reinvest
such Net Cash Proceeds in accordance with this Section 2.05(b)(ii); and
provided, further, however, that any Net Cash Proceeds not subject to such
definitive agreement or so reinvested shall be promptly applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(ii).

(iii)    Subject to Section 2.05(b)(ix), upon the incurrence or issuance by the
Borrower or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02 (other
than clause (j)(ii) thereof)), the Borrower shall prepay an aggregate principal
amount of Loans equal

 

31



--------------------------------------------------------------------------------

to 100% of all Net Cash Proceeds received therefrom within five (5) Business
Days of receipt thereof (or, in the case of Net Cash Proceeds of Indebtedness
incurred in reliance upon Section 7.02(j)(ii), substantially simultaneously with
the receipt thereof) by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clause (vi) below).

(iv)    Subject to Section 2.05(b)(ix), upon any Extraordinary Receipt received
by or paid to or for the account of the Borrower or any of its Subsidiaries, and
not otherwise included in clause (ii) or (iii) of this Section 2.05(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom within ten (10) Business Days of
receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clause (vi) below); provided, however, that with respect
to any proceeds of insurance, condemnation awards (or payments in lieu thereof)
or indemnity payments, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments), and so long as
no Default shall have occurred and be continuing, the Borrower or such
Subsidiary may apply within 365 days after the receipt of such cash proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received and if such Net Cash Proceeds are not so
reinvested within such 365-day period but such Net Cash Proceeds are subject to
a definitive agreement within such 365-day period to reinvest such Net Cash
Proceeds in accordance with this Section 2.05(b)(iv) then the Borrower or such
Subsidiary shall have an additional 180 days after the end of the such initial
365-day period to reinvest such Net Cash Proceeds in accordance with this
Section 2.05(b)(iv); and provided, further, however, that any cash proceeds not
so applied shall be promptly applied to the prepayment of the Loans as set forth
in this Section 2.05(b)(iv).

(v)    Upon the issuance by the Borrower of new common Equity Interests prior to
the date that is three months after the Closing Date, the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower in
connection therewith within five (5) Business Days of receipt thereof by the
Borrower (such prepayments to be applied as set forth in clause (vi) below).

(vi)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied in direct order of maturity to the next four
principal repayment installments of the Term Facility (and, to the extent
provided in the definitive loan documentation therefor in accordance with
Section 2.14, of any Incremental Term Loans) and, thereafter, to the remaining
scheduled principal installments of the Term Facility (and, to the extent
provided in the definitive loan documentation therefor in accordance with
Section 2.14, of any Incremental Term Loans) on a pro rata basis. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the Facility.

(vii)    [Reserved].

(viii)    Notwithstanding any other provisions of this Section 2.05(b) any
mandatory prepayments arising under Section 2.05(b)(ii) or (iv) from the receipt
of Net Cash Proceeds from any Disposition or Extraordinary Receipts by any
Foreign Subsidiary (each, a “Foreign Disposition”) or arising under
Section 2.05(b)(i) from Excess Cash Flow directly attributable to Foreign
Subsidiaries (“Foreign Excess Cash Flow”) shall not be required to the extent
that the repatriation of such Net Cash Proceeds or Foreign Excess Cash Flow
would (A) give rise to a material adverse tax consequence or (B) be prohibited
or delayed by any requirement of applicable Laws. The Borrower hereby agreeing
to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly file any required forms, obtain any necessary consents
and take all similar actions reasonably required by the applicable local Laws to
permit such repatriation without material adverse tax consequences; provided
that if such repatriation of any such affected Net Cash Proceeds or Foreign
Excess Cash Flow is later permitted under applicable Laws and can be
accomplished without material adverse tax consequences, an amount equal to such
Net Cash Proceeds or Foreign Excess Cash Flow, as applicable, will be promptly
applied to the repayment of the Loans pursuant to this Section 2.05(b) to the
extent provided herein.

(ix)    Notwithstanding anything to the contrary, mandatory prepayments of the
Term Loans shall only be payable to the extent the Borrower is not required to
make prepayments of loans under the First Lien Credit Agreement or any other
first lien Indebtedness permitted under this Agreement with such amounts.

 

32



--------------------------------------------------------------------------------

(c)    Call Premium. In the event that, after the date that is three months
after the Closing Date but on or prior to the date that is twenty-four months
after the Closing Date, the Borrower (x) makes any prepayment of Term Loans
pursuant to Section 2.05(a) or Section 2.05(b)(iii) or (y) a Repricing Event
occurs with respect to the Initial Term Loans, the Borrower will pay a premium
(an “Initial Term Loan Call Premium”), for the ratable account of each Lender
that holds Initial Term Loans, in an amount equal to (1) if such prepayment is
made or such Repricing Event occurs, in each case, on or after the date that is
three months after the Closing Date but prior to the date that is twelve months
after the Closing Date, 2.00% of the aggregate principal amount of the Initial
Term Loans being prepaid or subject to such Repricing Event (it being understood
that any such Initial Term Loan Call Premium with respect to a Repricing Event
under clause (b) of the definition of “Repricing Event” shall be paid to each
Non-Consenting Lender that is replaced in such Repricing Event pursuant to
Section 10.13) and (2) if such prepayment is made or such Repricing Event
occurs, in each case, on or after the date that is twelve months after the
Closing Date but prior to the date that is twenty-four months after the Closing
Date, 1.00% of the aggregate principal amount of the Initial Term Loans being
prepaid or subject to such Repricing Event (it being understood that any such
Initial Term Loan Call Premium with respect to a Repricing Event under clause
(b) of the definition of “Repricing Event” shall be paid to each Non-Consenting
Lender that is replaced in such Repricing Event pursuant to Section 10.13). Such
Initial Term Loan Call Premium shall be due and payable within three
(3) Business Days of the date of the effectiveness of such prepayment or such
Repricing Event, as applicable. For the avoidance of doubt, in no event shall
any Initial Term Loan Call Premium be payable in connection with (x) any
prepayment of Term Loans or (y) a Repricing Event that occurs with respect to
the Initial Term Loans, in each case, on or prior to the date that is three
months after the Closing Date.

2.06.    Termination or Reduction of Commitments.

(a)    [Reserved].

(b)    Mandatory.

(i)    The aggregate Term Commitments shall be automatically and permanently
reduced by the amount of the Term Borrowing made on the Closing Date and by the
amount of any Term Borrowing made after the Closing Date, in each case pursuant
to Section 2.01(a).

(ii)    Any unused Term Commitments shall be automatically and permanently
reduced to zero on the last day of the applicable Availability Period.

(c)    Application of Commitment Reductions; Payment of Fees.

(i)    [Reserved].

(ii)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.06. Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount.

2.07.    Repayment of Loans.

(a)    Term Loans. To the extent not previously paid, the Borrower shall repay
to the Term Lenders the aggregate principal amount of all Initial Term Loans
outstanding on the Maturity Date.

2.08.    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.

 

33



--------------------------------------------------------------------------------

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    While any Event of Default exists and is continuing under
Section 8.01(j), the Borrower shall pay interest on all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than to the extent set forth in Sections 2.08(b)(i) and (b)(ii)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    [Reserved].

(v)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09.    Fees.

(a)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times as separately
agreed between the Borrower and the Arrangers and/or the Administrative Agent,
as applicable. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(i)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
All such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 or 366-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent or any Lender, as the case may be),
an amount equal to the excess of the amount of interest and fees

 

34



--------------------------------------------------------------------------------

that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.08(b) or
under Article VIII. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

2.11.    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.12.    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

35



--------------------------------------------------------------------------------

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Term Lenders. In such event, if the Borrower
has not in fact made such payment, then each of the Term Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make Term Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

36



--------------------------------------------------------------------------------

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) [reserved], or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14.    Increase in Commitments.

(a)    Request. The Borrower may, from time to time, request by notice to the
Administrative Agent one or more term loan tranches to be made available to the
Borrower (each, an “Incremental Term Loan”; each Incremental Term Loan, referred
to as the “Incremental Increases”); provided that:

(i)    The aggregate principal amount of Incremental Increases shall not exceed
the sum of (A) an amount equal to $100,000,000 (less the aggregate principal
amount of First Lien Incremental Facilities incurred after the Closing Date) and
(B) an amount equal to the sum of (1) all voluntary prepayments or repurchases
of Term Loans (as defined in the First Lien Credit Agreement) made pursuant to
Section 2.05(a) of the First Lien Credit Agreement and (2) all permanent
voluntary reductions or terminations of Revolving Credit Commitments (as defined
in the First Lien Credit Agreement) pursuant to Section 2.06(a) of the First
Lien Credit Agreement, except to the extent, in each case, financed with long
term Indebtedness; provided that, immediately after giving effect to such
Incremental Increase incurred pursuant to clause (A) above, as of the Increase
Effective Date, the Borrower shall be in pro forma compliance (after giving
effect to the incurrence of such Incremental Increase incurred pursuant to
clause (A) above and the use of proceeds thereof, but disregarding any cash
constituting proceeds of such Incremental Increase incurred pursuant to clause
(A) above solely for purposes of determining the Consolidated Secured Leverage
Ratio in connection with this clause (i)) with, in the case of any Incremental
Term Loan incurred after the Closing Date pursuant to clause (A) above, a
Consolidated Secured Leverage Ratio of not more than 4.00 to 1.00;

(ii)    unless the Administrative Agent otherwise agrees, any such request for
an Incremental Increase shall be in a minimum amount of $25,000,000 (or a lesser
amount in the event such amount represents all remaining availability under this
Section);

(iii)    [reserved];

(iv)    no Incremental Term Loan shall mature earlier than the Latest Maturity
Date then in effect or have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of any then-existing series of Term
Loans;

(v)    each Incremental Term Loan shall (A) rank pari passu in right of payment,
prepayment, voting and/or security with the then-existing Term Loans, including
sharing in mandatory prepayments under Section 2.05(b) pro rata with the
then-existing Term Loans (unless agreed to be paid on a basis less than pro rata
with the then-existing Term Loans by the Lenders providing such Incremental Term
Loans) and (B) shall have an Applicable Rate or pricing grid as determined by
the Lenders providing such Incremental Term Loans and the Borrower; provided
that, if the Weighted Average Yield applicable to the Incremental Term Loans
made pursuant to this Section 2.14 exceeds the Weighted Average Yield for any
then-existing Term Loans by more than 50 basis points per annum (such amount in
excess of 50 basis

 

37



--------------------------------------------------------------------------------

points, hereafter referred to as the “Incremental Excess Yield”), then the
Weighted Average Yield with respect to any applicable then-existing Term Loans
shall be increased by the Incremental Excess Yield (it being understood that any
increase in the Weighted Average Yield of any then-existing Term Loans, may
(A) take the form of upfront fees or original issue discount, with such upfront
fees or original issue discount being equated to interest margins in a manner
determined by the Administrative Agent and consistent with generally accepted
financial practice based on an assumed four-year life to maturity or (B) be
accomplished by a combination of an increase in the weighted average interest
rates, interest rate floors and/or upfront fees or original issue discount) of
such Incremental Term Loans made pursuant to this Section 2.14;

(vi)    both before and immediately after giving effect to such Incremental
Increase, as of the Increase Effective Date, no Default or Event of Default
shall exist and be continuing; provided that, in connection with any Incremental
Increase which is being used to finance a Limited Condition Transaction, this
clause (vi) may, at the Borrower’s option, be tested at the time the definitive
agreements for such Limited Condition Transaction are entered into rather than
at the time of incurrence of the Incremental Term Loans so long as no Event of
Default described in Section 8.01(a) or (j) shall exist and be continuing at the
time of incurrence of the Incremental Term Loans;

(vii)    [reserved];

(viii)    the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and except that for purposes of this clause (a)(viii), the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively; provided that for purposes of satisfying this
clause (a)(viii), only the Specified Representations shall be required to be
true and correct in all material respects (or, with respect to Specified
Representations modified by a materiality or Material Adverse Effect standard,
in all respects) to the extent the proceeds of such Incremental Term Loans are
used to consummate a Limited Condition Transaction;

(ix)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loans, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loans, shall be reasonably
satisfactory to the Administrative Agent, the applicable Lenders providing such
Incremental Term Loan and the Borrower (it being understood that if any terms
taken as a whole are adverse to the interests of the existing Lenders, as
reasonably determined by the Administrative Agent, then that shall constitute a
reasonable basis for the Administrative Agent not to be satisfied with such
terms); and

(x)    each Incremental Increase shall constitute Obligations hereunder and
shall be guaranteed and secured pursuant to the Guarantee and Collateral
Agreement and the other Collateral Documents on a pari passu basis with the
other Obligations hereunder.

(b)    Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.14 and otherwise on terms reasonably acceptable to the
Borrower and the Administrative Agent, or by any other Person that qualifies as
an Eligible Assignee (each such other Person, an “Additional Lender”) pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 10.06(b)(iii);
provided, further, that the Borrower shall not be required to offer or accept
commitments from existing Lenders for any Incremental Increase. No Lender shall
have any obligation to increase its Term Commitment or Term Loans or participate
in any Incremental Term Loan, as the case may be, and no consent of any Lender,
other than the Lenders agreeing to provide any portion of an Incremental
Increase, shall be required to effectuate such Incremental Increase.

 

38



--------------------------------------------------------------------------------

(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”), which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such Incremental Increase and the Increase Effective Date.

(d)    Conditions to Effectiveness of Increase.

(i)    As a condition precedent to each Incremental Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Laws with respect to the Guarantee and Collateral Agreement of
a Guarantor, of each such Guarantor, dated as of the Increase Effective Date,
signed by a Responsible Officer of the Borrower or Guarantor and (A) certifying
and attaching the resolutions adopted by the Borrower or Guarantor approving or
consenting to such Incremental Increase (which, with respect to any such Loan
Party, may, if applicable, be the resolutions entered into by such Loan Party in
connection with the incurrence of the Obligations on the Closing Date) and
(B) certifying that (1) both before and immediately after giving effect to such
Incremental Increase, as of the Increase Effective Date no Default or Event of
Default shall exist and be continuing (or, to the extent such Incremental
Increase is obtained in connection with a Limited Condition Transaction, at the
Borrower’s option, as of the date the definitive agreements for such Limited
Condition Transaction are entered into, no Default or Event of Default existed
and, as of the Increase Effective Date, no Event of Default under
Section 8.01(a) or (j) exists and is continuing), (2) immediately after giving
effect to such Incremental Increase on a pro forma basis (after giving effect to
the incurrence of such Incremental Increase and the use of proceeds thereof, but
disregarding any cash constituting proceeds of such Incremental Increase solely
for purposes of determining the Consolidated Net Leverage Ratio in connection
with this clause (2)), as of the Increase Effective Date, the Consolidated Net
Leverage Ratio shall not exceed 4.77 and (3) the representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects (or, with respect to representations and warranties modified
by a materiality or Material Adverse Effect standard, in all respects) on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, with respect to representations
and warranties modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date, and except that for purposes of this
clause (i)(B)(3), the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that, in connection
with a Limited Condition Transaction, the Responsible Officer shall only be
required to make the certifications in this clause (3) with respect to the
Specified Representations. In addition, as a condition precedent to each
Incremental Increase, the Borrower shall deliver or cause to be delivered such
other officer’s certificates, Organization Documents and legal opinions of the
type delivered on the Closing Date as are reasonably requested by, and in form
and substance reasonably satisfactory to, the Administrative Agent.

(ii)    [Reserved].

(iii)    This Agreement may be amended to the extent necessary (without the need
to obtain the consent of any Lender other than the Lenders providing such
Incremental Increase), in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to include such terms as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
effect the provisions of this Section, (including amendments to increase the
amortization payments or interest rate margins thereunder or add customary call
protection provisions with respect thereto to allow for the applicable
Incremental Term Loans to be fungible with an existing tranche of Term Loans
hereunder); provided that if any terms taken as a whole are adverse to the
material interests of the existing Lenders, as reasonably determined by the
Administrative Agent, then that shall constitute a reasonable basis for the
Administrative Agent not to be satisfied with such terms or amendment. On any
Increase Effective Date on which any Incremental Increase in the form of an
Incremental Term Loan is effective, subject to the satisfaction of the terms and
conditions in this Section 2.14, each Lender of such Incremental Term Loan shall
make an amount equal to its commitment to such Incremental Term Loan available
to the Borrower, in a manner consistent with Borrowings hereunder.

 

39



--------------------------------------------------------------------------------

(iv)    As a condition precedent to each Incremental Increase, all fees and
expenses relating to each Incremental Increase, to the extent due and payable,
shall have been paid in full.

(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender.”

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    All payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.

 

40



--------------------------------------------------------------------------------

(ii)    If any applicable withholding agent shall be required by any applicable
Laws to withhold or deduct any Taxes from any payment on account of any
obligation of any Loan Party under any Loan Document, then (A) such applicable
withholding agent, as required by such Laws, shall withhold or make such
deductions pursuant to applicable Laws, (B) such applicable withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) each applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    Tax Indemnifications.

The Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d)    Evidence of Payments. After any payment of Taxes by any Loan Party to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing;

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

41



--------------------------------------------------------------------------------

(B)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent, on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two copies of whichever of
the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or W-8BEN-E (or any successor forms), as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to such
tax treaty;

(2)    executed originals of IRS Form W-8ECI (or any successor form);

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor forms),
as applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E (or any successor forms), as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9 (or any successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

 

42



--------------------------------------------------------------------------------

(iv)    Notwithstanding anything to the contrary in this Section 3.01(e), no
Lender shall be required to deliver pursuant to this Section 3.01(e) any
documentation that such Lender is not legally eligible to deliver.

(v)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01(e).

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay such Loan Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to any Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in

 

43



--------------------------------------------------------------------------------

writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03.    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) above have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the Screen
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph,
only to the extent the Screen Rate for the applicable currency and/or such
Interest Period is not available or published at such time on a current basis),
(x) any Committed Loan Notice that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, Eurodollar Rate Loans shall be ineffective;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

3.04.    Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

44



--------------------------------------------------------------------------------

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

45



--------------------------------------------------------------------------------

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06.    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may fund any
Borrowing through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Borrowing in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07.    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING AND BORROWING

4.01.    Conditions of Closing and Initial Borrowing. The effectiveness of this
Agreement and the obligation of each Lender to make its Loans on the Closing
Date are subject to satisfaction of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i)    executed counterparts of this Agreement, the First Lien/Second Lien
Intercreditor Agreement and the Guaranty;

 

46



--------------------------------------------------------------------------------

(ii)    a second lien security agreement (together with each other security
agreement and security agreement supplement delivered pursuant to Section 6.12,
in each case as amended, the “Security Agreement”), duly executed by each Loan
Party, together with:

(A)    certificates and instruments representing the Collateral consisting of
Certificated Securities or Instruments (each such term as defined in the UCC)
accompanied by undated stock powers, allonges or instruments of transfer
executed in blank; provided that, this clause (A) shall be deemed satisfied by
the delivery and possession or control of such Collateral to the collateral
agent under the First Lien Credit Documents as bailee for the Secured Parties;

(B)    proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;

(C)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Collateral
Documents (other than Liens permitted under Section 7.01); and

(D)    evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect or
protect the Liens created under the Security Agreement has been taken (including
receipt of duly executed payoff letters, UCC-3 termination statements, evidence
and endorsement of insurance policies and landlords’ and bailees’ waiver and
consent agreements);

(iii)    a Second Lien Copyright Security Agreement, Second Lien Patent Security
Agreement and Second Lien Trademark Security Agreement (collectively, and
together with each other intellectual property security agreement delivered
pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreements” and each, individually, an “Intellectual Property Security
Agreement”), duly executed by each Loan Party, together with evidence that all
action that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement has
been taken;

(iv)    such resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each other Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(vi)    a favorable opinion of (A) Bass, Berry & Sims PLC, counsel to the Loan
Parties, and (B) appropriate local counsel to the Loan Parties (which counsel
shall be reasonably satisfactory to the Administrative Agent), in each case
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

47



--------------------------------------------------------------------------------

(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions set forth in Sections 4.01(d) through (i) have
been satisfied or will be satisfied substantially concurrently with the Closing
Date;

(viii)    [reserved];

(ix)    [reserved];

(x)    the Audited Financial Statements;

(ix)    a pro forma consolidated balance sheet as of the last day of the most
recent fiscal year ended December 31, 2017 and related pro forma consolidated
statements of income of the Borrower and its Subsidiaries as of and for the most
recent fiscal year ended December 31, 2017, after giving effect to all elements
of the Transactions to be effected on or before the Closing Date; provided that
all such financial statements need not comply with Regulation S-X under the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting, in each case to the extent customary for senior secured bank
financing transactions of this type (the “Borrower Pro Forma Financial
Statements”);

(x)    a certificate of a Financial Officer of the Borrower attesting to the
Solvency of the Borrower and its Subsidiaries on a consolidated basis (after
giving effect to the Transactions and the incurrence and repayment of
Indebtedness related thereto);

(xi)    evidence (including customary payoff letters) that all Existing
Indebtedness has been, or concurrently with the funding of the Loans will be,
repaid in full, all commitments thereunder have been, or concurrently with the
funding of the Loans will be, terminated, and all Liens securing obligations
thereunder have been, or substantially concurrently with the funding of the
Loans will be, released;

(xii)    if the Borrower selects the Eurodollar Rate for the Borrowing on the
Closing Date, a Funding Indemnity Letter;

(xiii)    a Committed Loan Notice in accordance with the requirements hereof;

(xiv)    an executed funds flow statement with respect to all Loans to be
advanced on the Closing Date and all other Transactions to occur on the Closing
Date; and

(xv)    a Term Note executed by the Borrower in favor of each Term Lender
requesting a Term Note.

Notwithstanding anything to the contrary in this clause (a), to the extent that
any security interests in any Collateral or any deliverable related to the
perfection of a security interest in any Collateral (other than (1) grants of
security interests in Collateral subject to the Uniform Commercial Code (and the
equivalent law or statute in the relevant foreign jurisdictions) that may be
perfected by the filing of Uniform Commercial Code financing statements (and the
equivalents thereof in any relevant foreign jurisdiction), (2) the delivery of
stock certificates (or the equivalent thereof) evidencing certificated stock (or
other Equity Interests) that is part of the Collateral (other than stock issued
by Foreign Subsidiaries and any such certificated stock certificates of any
Subsidiary of the Target solely to the extent such certificates are not received
from the Target after your use of commercially reasonable efforts to obtain them
on the Closing Date) and (3) the filing of Intellectual Property Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable) is not or cannot be perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, the perfection of security interests therein shall not constitute a
condition precedent to the availability of the Loans on the Closing Date, but
shall be required to be completed after the Closing Date pursuant to
Section 6.17.

 

48



--------------------------------------------------------------------------------

(b)    The Borrower and each of the other Loan Parties shall have provided to
the Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender at least five (5) Business
Days prior to the Closing Date in order to comply with requirements of the
PATRIOT Act, applicable “know your customer” and anti-money laundering rules and
regulations;

(c)    The Borrower shall have paid (i) all fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced two business days prior to the
Closing Date (directly to such counsel if requested by the Administrative
Agent)), plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent) and (ii) all fees required to be paid
to the Lenders on or before the Closing Date;

(d)    The Paragon Acquisition shall have been consummated in accordance with
the terms of the Paragon Purchase Agreement (without giving effect to any
amendment, modification, consent or waiver (including, without limitation, any
updates to the exhibits, annexes and schedules thereto) that is materially
adverse to the interests of the Lenders (in their capacity as such), either
individually or in the aggregate, without the prior written consent of the
Administrative Agent and the Lenders);

(e)    Each of the Specified Purchase Agreement Representations shall be true
and correct;

(f)    The Specified Representations shall be true and correct in all material
respects (without duplication of any materiality qualifier therein) as of the
Closing Date (or true and correct in all material respects (without duplication
of any materiality qualifier therein) as of a specified date, if earlier) and no
Event of Default under Section 8.01(a) or (j) of the First Lien Credit Agreement
has occurred and is continuing;

(g)    There shall not have been any Target Material Adverse Effect since the
date of the Paragon Purchase Agreement; and

(h)    Amendment No. 4 to the First Lien Credit Agreement shall have become
effective; and

(i)    On the Closing Date, after giving effect to the Transactions, the
Borrower and its subsidiaries shall not have any outstanding indebtedness (other
than indebtedness under the First Lien Credit Agreement and the Initial Term
Facility, Indebtedness permitted to remain outstanding under the Paragon
Purchase Agreement, other Indebtedness in an aggregate amount not to exceed
$8,000,000, and other Indebtedness that does not constitute debt for borrowed
money or capital lease obligations).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02.    [Reserved].

 

49



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01.    Corporate Existence; Subsidiaries; Foreign Qualification. Each Loan
Party and each of its Subsidiaries is duly incorporated or organized (as the
case may be), validly existing and in good standing (or comparable concept in
the applicable jurisdiction) under the laws of its state or jurisdiction of
incorporation or organization, and is duly qualified and authorized to do
business and is in good standing (or comparable concept in the applicable
jurisdiction) as a foreign entity in the jurisdictions set forth opposite its
name on Schedule 5.01 hereto, which are all of the states or jurisdictions where
the character of its property or its business activities makes such
qualification necessary, except where a failure to so qualify, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Foreign Subsidiary is validly existing under the
laws of its jurisdiction of organization. Schedule 5.01 hereto sets forth, as of
the Closing Date, each Subsidiary of each Loan Party (and whether such
Subsidiary is an Inactive Subsidiary, Immaterial Subsidiary, Foreign Subsidiary
or Loan Party), its state (or jurisdiction) of formation, its registered office
or similar concept if a foreign organization, its relationship to such Loan
Party, including the percentage of each class of stock or other Equity Interest
owned, directly or indirectly, by a Loan Party, each Person that owns the stock
or other Equity Interest of each Loan Party, the location of its chief executive
office and its principal place of business. The Borrower, directly or
indirectly, owns all of the Equity Interests of each of its Subsidiaries
(excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a Loan
Party).

5.02.    Corporate Authority. Each Loan Party has the right and power and is
duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. Each Loan Party has duly executed and delivered the Loan
Documents to which it is a party. The Loan Documents to which each Loan Party is
a party have been duly authorized and approved by Loan Party’s board of
directors or other governing body, as applicable, and are the valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 7.01 hereof) upon any assets or
property of any Loan Party under the provisions of, (a) such Loan Party’s
Organization Documents, (b) the First Lien Credit Documents, (c) any material
agreement to which any Loan Party is a party, (d) any order, injunction, writ or
decree of any Governmental Authority or (e) any Law, except with respect to any
conflict, breach, default or violation referred to in clauses (d) and (e) above,
solely to the extent that such conflicts, breaches, defaults or violations,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

5.03.    Governmental Authorization; Other Consents. Each Loan Party and each of
their Subsidiaries:

(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so, either individually or in
the aggregate, would not have a Material Adverse Effect;

(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance, either
individually or in the aggregate, would not have a Material Adverse Effect;

(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that, either individually or in the aggregate, would not
have a Material Adverse Effect; and

(d)    is in material compliance with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations.

 

50



--------------------------------------------------------------------------------

5.04.    Litigation and Administrative Proceedings. Except as disclosed on
Schedule 5.04 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened in writing against any
Loan Party or any of their Subsidiaries, or in respect of which any Loan Party
or any of their Subsidiaries may have any liability, in any court or before or
by any Governmental Authority, arbitration board or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Loan Party or any of their Subsidiaries is a party or by
which the property or assets of any Loan Party or any of their Subsidiaries are
bound, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Loan Party or any of their
Subsidiaries, or threats of work stoppage, strike, or pending demands for
collective bargaining, that, as to clauses (a) through (c) above, if violated or
determined adversely, either individually or in the aggregate, would have a
Material Adverse Effect.

5.05.    Title to Assets. Each Loan Party and each of their Subsidiaries has
good title to and ownership of all material property it purports to own, which
property is free and clear of all Liens, except those permitted under
Section 7.01 hereof. As of the Closing Date, the Loan Parties and their
Subsidiaries own the real property listed on Schedule 5.05 hereto.

5.06.    Liens and Security Interests. On and after the Closing Date, except for
Liens permitted pursuant to Section 7.01 hereof, (a) there is and will be no
financing statements or similar notice of Lien outstanding covering any personal
property of any Loan Party or any Subsidiary thereof; (b) there is and will be
no mortgage or deed or hypothec outstanding covering any real property of any
Loan Party or any Subsidiary thereof; and (c) no real or personal property of
any Loan Party or any Subsidiary thereof is subject to any Lien of any kind. The
Administrative Agent has a valid and enforceable and, subject to the last
paragraph of Section 4.01(a), perfected second-priority Lien on the Collateral
(subject to the priority of any Liens permitted under Section 7.01). No Loan
Party or any Subsidiary thereof has entered into any contract or agreement
(other than a contract or agreement entered into in connection with the purchase
or lease of fixed assets that prohibits Liens on such fixed assets) that exists
on or after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Loan Party or any Subsidiary thereof.

5.07.    Tax Returns. Except where non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
all U.S. federal, state, and local and non-U.S. tax returns and other reports
required by law to be filed in respect of the income, business, properties and
employees of each Loan Party and each of their Subsidiaries have been timely
filed and all taxes, assessments, fees and other governmental charges that are
due and payable have been timely paid, except as otherwise permitted herein. The
provision for taxes on the books of each Loan Party and each Subsidiary thereof
is adequate in accordance with GAAP for all years not closed by applicable
statutes and for the current fiscal year. There are no Tax audits, deficiencies,
assessments or other claims with respect to any Loan Party or any of their
Subsidiaries that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.08.    Environmental Laws. Except where non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
each Loan Party and each Subsidiary is in compliance with all applicable
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Loan Party or any Subsidiary thereof owns or
operates, or has owned or operated, a facility or site, arranges or has arranged
for disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise. No
material litigation or proceeding arising under, relating to or in connection
with any Environmental Law or Environmental Permit is pending or, to the
knowledge of each Loan Party and each Subsidiary thereof, threatened, against
any Loan Party or any Subsidiary thereof, any real property in which any Loan
Party or any Subsidiary thereof holds or has held an interest or any past or
present operation of any Loan Party or any Subsidiary thereof. No release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Loan Party or any Subsidiary thereof holds any interest or
performs any of its operations, in material violation of or which result in
material liability under any Environmental Law. As used in this Section 5.08,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

 

51



--------------------------------------------------------------------------------

5.09.    Locations. As of the Closing Date, the Loan Parties have places of
business or maintain their accounts, inventory and equipment at the locations
(including third party locations) set forth on Schedule 5.09 hereto, and each
Loan Party’s chief executive office is set forth on Schedule 5.09 hereto.
Schedule 5.09 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Loan Parties, or (b) is leased by a Loan Party from a
third party, and, if leased by a Loan Party from a third party, if a landlord’s
waiver has been requested. As of the Closing Date, Schedule 5.09 hereto
correctly identifies the name and address of each third party location where a
material portion of the assets of the Loan Parties are located.

5.10.    Continued Business. There exists no actual, pending, or, to each Loan
Party’s and each of their Subsidiaries’ knowledge, any threatened termination,
cancellation or limitation of, or any modification or change in the business
relationship of any Loan Party or any Subsidiary thereof and any customer or
supplier, or any group of customers or suppliers, whose purchases or supplies,
individually or in the aggregate, are material to the business of any Loan Party
or any Subsidiary, and there exists no present condition or state of facts or
circumstances that would prevent a Loan Party or a Subsidiary from conducting
such business or the transactions contemplated by this Agreement in
substantially the same manner in which it was previously conducted.

5.11.    Employee Benefits Plans.

(a)    US Employee Benefit Plans. Schedule 5.11 hereto identifies each Plan as
of the Closing Date. No ERISA Event has occurred or is expected to occur with
respect to a Plan. Full payment has been made of all amounts that the Borrower
and each ERISA Affiliate is required, under applicable Laws or under the
governing documents, to have paid as a contribution to or a benefit under each
Plan. The liability of the Borrower and each ERISA Affiliate with respect to
each Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under any
Plan. With respect to each Plan that is intended to be qualified under Code
Section 401(a), (a) the Plan and any associated trust operationally comply with
the applicable requirements of Code Section 401(a); (b) the Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the Plan and any associated
trust have received a favorable determination letter or opinion letter from the
IRS stating that the Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the Plan qualifies under Code
Section 401(k), unless the Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired; (d) the Plan
currently satisfies the requirements of Code Section 410(b), subject to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (e) no contribution made to the Plan is subject to an
excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of the Pension Plan (as determined in
accordance with Accounting Standards Codification No. 715) does not exceed the
fair market value of Pension Plan assets. Neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA. Except as could not reasonably be expected to result
in a Material Adverse Effect, (i) each Plan is in compliance with the applicable
provisions of ERISA, the Code, and other applicable Laws, (ii) there are no
pending or, to the best knowledge of the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan and
(iii) there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.

(b)    Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
5.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by a Loan Party, any Subsidiary thereof or any
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable Laws which require registration and are approved for tax purposes by
the relevant tax authorities in the jurisdiction in which such Foreign Pension
Plans are registered. Each Loan Party, Subsidiary thereof and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Foreign Pension Plan or Foreign

 

52



--------------------------------------------------------------------------------

Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. There are no outstanding actions
or suits concerning the assets of the Foreign Pension Plans or the Foreign
Benefit Plans. Each of the Foreign Pension Plans is fully funded on an ongoing
basis (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).

5.12.    Consents or Approvals. No consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Loan Party in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

5.13.    Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to Administrative Agent and the Lenders. As of the Closing Date,
each Loan Party is, individually and collectively with its Subsidiaries on a
consolidated basis, Solvent.

5.14.    Financial Statements; No Material Adverse Effect. The Audited Financial
Statements, the Borrower Interim Financial Statements and the Target Interim
Financial Statements, furnished to the Administrative Agent and the Lenders, are
true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Borrower and its Subsidiaries and the
Target and its Subsidiaries, as applicable, as of the dates of such financial
statements and the results of their operations for the periods then ending.
Since the dates of such Borrower Interim Financial Statements, there has been no
material adverse change in the Borrower’s or any of its Subsidiary’s financial
condition, properties or business or any change in any Borrower’s or any of its
Subsidiary’s accounting procedures. Since the dates of such Target Interim
Financial Statements, there has been no material adverse change in the Target’s
or any of its Subsidiary’s financial condition, properties or business or any
change in any Target’s or any of its Subsidiary’s accounting procedures. Since
December 31, 2014, there has been no event or circumstance either individually
or in the aggregate that has had or would reasonably be expected to have a
Material Adverse Effect.

5.15.    Regulations. No Loan Party or Subsidiary thereof is engaged principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States). Neither the granting of the Loans (or any conversion thereof)
nor the use of the proceeds of the Loans will violate, or be inconsistent with,
the provisions of Regulation T, U or X or any other Regulation of such Board of
Governors. Following the application of the proceeds of the Loans, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01, Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or Affiliate of a
Lender relating to Indebtedness within the scope of Section 8.01(e) will be
margin stock.

5.16.    Material Agreements. Except as disclosed on Schedule 5.16 hereto, as of
the Closing Date, no Loan Party or Subsidiary thereof is a party to any (a) debt
instrument (excluding the Loan Documents and the First Lien Credit Documents);
(b) lease (capital, operating or otherwise), whether as lessee or lessor
thereunder; (c) contract, commitment, agreement, or other arrangement involving
the purchase or sale of any inventory by it, or the license of any right to or
by it; (d) contract, commitment, agreement, or other arrangement with any of its
“Affiliates” (as such term is defined in the Securities Exchange Act of 1934, as
amended) other than a Loan Party or a Subsidiary thereof; (e) management or
employment contract or contract for personal services with any of its Affiliates
that is not otherwise terminable at will or on less than ninety (90) days’
notice without liability; (f) collective bargaining agreement; or (g) other
contract, agreement, understanding, or arrangement with a third party; that, as
to subsections (a) through (g), above, if violated, breached, or terminated for
any reason, either individually or in the aggregate, would have or would be
reasonably expected to have a Material Adverse Effect.

5.17.    Intellectual Property. Each Loan Party and each Subsidiary thereof
owns, or has the right to use, all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights, trade
secrets, software and rights with respect to the foregoing necessary for the
conduct of its business without any known conflict with the rights of others.
Schedule 5.17 hereto sets forth all patents, trademarks, registered copyrights,
service marks, and material license agreements owned by each Loan Party or
Subsidiary or to which a Loan Party or Subsidiary is a party as of the Closing
Date.

 

53



--------------------------------------------------------------------------------

5.18.    Insurance. Each Loan Party and each Subsidiary thereof maintains with
financially sound and reputable insurers (or is self-insured) insurance with
coverage and limits as required by Law and as is customary with Persons engaged
in the same businesses as the Loan Parties and their Subsidiaries. Schedule 5.18
hereto sets forth all insurance carried by the Loan Parties and their
Subsidiaries on the Closing Date, setting forth in detail the amount and type of
such insurance as of the Closing Date.

5.19.    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any Subsidiary thereof are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.20.    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.21.    OFAC; Anti-Money Laundering; FCPA.

(a)    No Loan Party, nor any of their Subsidiaries, nor, to the knowledge of
any Loan Party, any Related Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated Jurisdiction
or (iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction. No Loan,
nor the proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arrangers or the
Administrative Agent) of Sanctions.

(b)    To the Borrower’s knowledge after making due inquiry, no Loan Party or
Subsidiary (i) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering or terrorist-related
activities under any applicable Laws, including, without limitation, the PATRIOT
Act (collectively, “AML / Terrorist Laws”), (ii) has been assessed civil
penalties under any AML / Terrorist Laws or (iii) has had any of its funds
seized or forfeited in an action under any AML / Terrorist Laws. Each Loan Party
has taken reasonable measures appropriate to the circumstances (in any event as
required by applicable Laws) to seek to ensure that such Loan Party and each of
its Subsidiaries is in compliance with all AML / Terrorist Laws applicable to
it.

(c)    None of the Borrower or any of its Subsidiaries (or, to the knowledge of
the Borrower, any director, officer, agent, employee, Affiliate of, or other
person associated with or acting on behalf of the Borrower or any of their
respective Subsidiaries) has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

5.22.    Certain Treasury Regulation Matters. The Borrower does not intend to
treat the Loans and related transactions as being a “reportable” transaction
(within the meaning of Treasury Regulation 1.6011-4). The Borrower acknowledges
that the Administrative Agent and one or more of the Lenders may treat its Loans
as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1 to the extent that the Borrower’s application of the proceeds
of the Loans requires the same and the Administrative Agent and such Lender or
Lenders, as applicable, may, in connection therewith, maintain such lists and
other records as they may determine is required by such Treasury Regulation.

 

54



--------------------------------------------------------------------------------

5.23.    Deposit Accounts; Securities Accounts. Schedule 5.23 hereto lists all
banks and other financial institutions at which any Loan Party maintains
deposit, securities or other accounts as of the Closing Date, and Schedule 5.23
hereto correctly identifies the name, address and telephone number of each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

5.24.    Accurate and Complete Statements. No report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) no representation is made with respect to general economic or industry
information and (b) with respect to projected and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions reasonably believed by the Borrower to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

5.25.    [Reserved].

5.26.    Investment Company. No Loan Party or Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

5.27.    Defaults. No Default exists hereunder, nor will any begin to exist
immediately after the execution and delivery hereof.

5.28.    Senior Debt Status. The Obligations (a) rank at least pari passu in
right of payment with all material senior Indebtedness of Borrower and its
Subsidiaries and (b) are designated as “Senior Indebtedness,” “Designated Senior
Debt” or such similar term under all instruments and documents relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due), the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11)
cause each Subsidiary to:

6.01.    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    within ninety-five (95) days after the end of each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2018), an annual
audit report of the Borrower and its Subsidiaries for that year prepared on a
consolidated basis, in accordance with GAAP, and certified by an unqualified
opinion of an independent public accountant satisfactory to the Administrative
Agent, which report shall include balance sheets and statements of income
(loss), stockholders’ equity and cash-flow for that period;

(b)    within fifty (50) days after the end of each of the first three fiscal
quarter periods of each fiscal year of the Borrower (commencing with the fiscal
quarter ending March 31, 2018), balance sheets of the Borrower and its
Subsidiaries as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all prepared on a consolidated basis, in accordance with
GAAP, and certified by a Responsible Officer of the Borrower; and

 

55



--------------------------------------------------------------------------------

(c)    within forty-five (45) days after the end of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02.    Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the delivery of the financial statements for
the fiscal year ended December 31, 2018), a certificate of its independent
certified public accountants certifying such financial statements;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2018), a duly completed
Compliance Certificate signed by a Financial Officer of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes), which
Compliance Certificate shall (x) provide that no Default exists or, if a Default
exists, specifying the nature and extent thereof; (y) set forth (i) any change
in the identity of any of the Immaterial Subsidiaries or Inactive Subsidiaries
during such period and (ii) a detailed calculation of the Consolidated Leverage
Ratio, the Consolidated Net Leverage Ratio, the Consolidated Secured Leverage
Ratio and the amount available for Investments and Restricted Payments under
Sections 7.03(a)(xiv) and 7.06(d), in each case as of the last day of such
period, and solely with respect to the delivery concurrently with the financial
statements referred to in Section 6.01(a), a calculation of Excess Cash Flow for
such fiscal year); and (z) set forth all patents, trademarks, registered
copyrights, service marks, and material license agreements owned by each Loan
Party or Subsidiary or to which a Loan Party or Subsidiary is a party and which
is not set forth on Schedule 5.17 hereto or on any previously delivered
Compliance Certificate;

(c)    promptly after the same are available, copies of any detailed audit
reports or management letters submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with any audit of the Borrower or any Subsidiary;

(d)    promptly after the same are available, copies of all notices, reports,
definitive proxy or other statements and other documents (other than any routine
ministerial notices, reports or other documents) sent by the Borrower to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they are issued, or sent by
the Borrower (in final form) to any securities exchange or over the counter
authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of the Borrower’s securities,
including, without limitation, a transcript and summary (in form and substance
satisfactory to the Administrative Agent) of any earnings calls or similar calls
with respect to the Borrower;

(e)    promptly after the furnishing thereof, copies of any statement or report
(other than any routine ministerial statements or reports) furnished to any
holder of debt securities, including, without limitation, any holders of
Indebtedness governed by any Material Indebtedness Agreement, of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

 

56



--------------------------------------------------------------------------------

(f)    within 30 days of the written request of the Administrative Agent, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to the Paragon Purchase Agreement, the First Lien Credit
Documents or any other Material Indebtedness Agreement and, from time to time
upon request by the Administrative Agent, such information and reports regarding
the Paragon Purchase Agreement, the First Lien Credit Documents or any other
Material Indebtedness Agreement as the Administrative Agent may reasonably
request;

(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries under or with any Environmental Law or Environmental Permit that
would (i) either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law (other than Liens permitted pursuant
to Section 7.01);

(j)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, (i) a report supplementing Schedule 5.05 and
Schedule 5.09, including an identification of all owned and leased real property
disposed of by any Loan Party or any Subsidiary thereof during such fiscal year,
a list and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such fiscal year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete and (ii) a report
supplementing Schedules 5.01 and 5.17 containing a description of all changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;

(k)    promptly after any Loan Party or any Subsidiary thereof obtains knowledge
that any Loan Party or any Subsidiary thereof or any Person which owns, directly
or indirectly, any Equity Interest of any Loan Party or any Subsidiary thereof,
or any other holder at any time of any direct or indirect equitable, legal or
beneficial interest therein is in violation or breach of any of Sections 6.08(b)
or 7.10, such Loan Party or Subsidiary will deliver reasonably prompt notice to
the Administrative Agent and the Lenders of such violation. Upon the request of
any Lender, such Loan Party or Subsidiary, as applicable, will provide any
information such Lender believes is reasonably necessary to be delivered to
comply with the PATRIOT Act;

(l)    [reserved];

(m)    within ten days of the written request of the Administrative Agent or any
Lender, such other information about the financial condition, properties and
operations of the Borrower or any of its Subsidiaries as may from time to time
be reasonably requested, which information shall be submitted in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by a
Responsible Officer of the Borrower or such Subsidiary, as case may be, in
question; and

 

57



--------------------------------------------------------------------------------

(n)    concurrently with the making of an Investment pursuant to
Section 7.03(a)(xiv) or a Restricted Payment pursuant to Section 7.06(d), as the
case may be, a certificate executed by a Financial Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent setting
forth (i) the Cumulative Retained Excess Cash Flow Amount, the cumulative
initial amount of Investments made to date pursuant to Section 7.03(a)(xiv), the
cumulative amount of Restricted Payments made to date pursuant to
Section 7.06(d) and the remaining amount available for Investments and
Restricted Payments under Sections 7.03(a)(xiv) and 7.06(d) and (ii) the
Consolidated Net Leverage Ratio (calculated on a pro forma basis after giving
effect to such Investment or Restricted Payment and any Indebtedness incurred or
repaid in connection therewith).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or one or
more of the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material nonpublic information (for purposes of the United States Federal and
state securities laws) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03.    Notices. Promptly, after a Responsible Officer of the Borrower or any
of its Subsidiaries has knowledge thereof, notify the Administrative Agent and
each Lender:

(a)    whenever a Default may occur hereunder;

(b)    of any matter that has resulted, or, either individually or in the
aggregate, would reasonably be expected to result, in a Material Adverse Effect;

(c)    of the occurrence of any ERISA Event;

(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

58



--------------------------------------------------------------------------------

(e)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), (iii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv), and (iv) the issuance of any new common Equity Interests
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(v);

(f)    of the occurrence of any default or event of default or any event of
default that requires the Borrower to redeem or otherwise acquire, or to make
any offer to purchase, any Loans (as defined in the First Lien Credit
Agreement), in each case, under or with respect to the First Lien Credit
Agreement or any other First Lien Credit Documents; and

(g)    of any announcement by Moody’s or S&P of any change or possible change in
any Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(g)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. Each notice pursuant to Section 6.03(f) shall describe with
particularity any and all provisions of the First Lien Credit Documents that
have been breached.

6.04.    Payment of Taxes and Other Obligations. Pay in full (a) prior in each
case to the date when penalties would attach, all material Taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) in the case of the Borrower
and Domestic Subsidiaries, all of its material wage obligations to its employees
in compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any
comparable provisions, and, in the case of the Foreign Subsidiaries, those
obligations under foreign laws with respect to employee source deductions,
obligations and employer obligations to its employees; and (c) except where
failure to pay such obligations, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith by appropriate and
timely proceedings and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.

6.05.    Preservation of Existence, Etc. Other than any Inactive Subsidiary or
Immaterial Subsidiary (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

6.06.    Maintenance of Properties. Except where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, (b) make all
necessary repairs thereto and renewals and replacements thereof and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07.    Maintenance of Insurance.

(a)    Maintain insurance upon its inventory, equipment and other personal and
real property in such form, written by such companies, in such amounts, for such
periods, and against such risks as customarily insured against by Persons
engaged in the same or similar business and as required by applicable Laws and
the Collateral

 

59



--------------------------------------------------------------------------------

Documents, with provisions for, with respect to Loan Parties, payment of all
losses thereunder to the Administrative Agent and such Loan Parties as their
interests may appear (with lender’s loss payable, mortgagee, and additional
insured endorsements, as appropriate, in favor of the Administrative Agent). Any
such policies of insurance shall provide for no fewer than thirty (30) days’
prior written notice of cancellation to the Administrative Agent and the
Lenders. The Administrative Agent is hereby authorized to act as
attorney-in-fact for the Loan Parties in (after the occurrence and during the
continuation of an Event of Default) obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. Within ten (10) Business Days
of the Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Loan Parties
and the Subsidiaries thereof (including, without limitation, copies of insurance
policies of the Loan Parties and the Subsidiaries) as the Administrative Agent
may from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Administrative Agent and certified by a
Responsible Officer.

(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to applicable flood insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08.    Compliance with Laws.

(a)    Comply in all material respects with the requirements of all Laws
(including, without limitation, ERISA) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b)    Conduct its businesses in compliance with applicable Anti-Corruption Laws
and maintain policies and procedures designed to promote and achieve compliance
with such laws.

6.09.    Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10.    Inspection Rights. At any time during normal business hours, allow the
Administrative Agent and the Lenders by or through any of the Administrative
Agent’s officers, agents, employees, attorneys or accountants to (a) examine,
inspect and make extracts from any Loan Party’s or any Subsidiary’s books,
corporate, financial and operating records and other records, including, without
limitation, the tax returns of such Loan Party or such Subsidiary and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants,
(b) arrange for verification of any Loan Party’s or any Subsidiary’s accounts,
under reasonable procedures, directly with account debtors or by other methods,
and (c) examine and inspect any Loan Party’s or Subsidiary’s properties,
inventory and equipment, wherever located, in each case, at the expense of the
Borrower and upon reasonable advance notice to such Loan Party or Subsidiary;
provided, however, that (i) if an Event of Default does not exist, such
examinations and inspections shall be limited to not more than two times per any
calendar year and (ii) if an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

60



--------------------------------------------------------------------------------

6.11.    Use of Proceeds. Use the proceeds of (a) the Initial Term Loans solely
for (i) the funding of the Paragon Acquisition, (ii) the refinancing of Existing
Indebtedness and (iii) the payment of fees, commissions and expenses in
connection with the Transactions (including the payment of make whole premiums
in connection with the payment of the Existing Indebtedness), and (b) to the
extent any portion of the Loans is remaining after giving effect to the items
specified in clause (a) of this Section 6.11, for working capital and other
general corporate purposes of the Borrower and its Subsidiaries.

6.12.    Covenant to Guarantee Obligations and Give Security.

(a)    Guaranties and Security Documents. Each Domestic Subsidiary (other than
any Inactive Subsidiary or an Immaterial Subsidiary) created, acquired or held
subsequent to the Closing Date, and each Domestic Subsidiary that at any time
ceases to be an Inactive Subsidiary or an Immaterial Subsidiary (including by
virtue of clause (g) of this Section 6.12), shall within thirty (30) days (or
such longer period as the Administrative Agent shall approve in its sole
discretion) after such creation, acquisition, holding or cessation execute and
deliver to the Administrative Agent, for the benefit of the Lenders, a Guaranty
(or guaranty supplement) and the appropriate Collateral Documents, such
agreements to be in form and substance acceptable to the Administrative Agent,
along with any such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.

(b)    Pledge of Equity Interests. With respect to the creation or acquisition
of a Subsidiary, the appropriate Loan Party shall within thirty (30) days (or
such longer period as the Administrative Agent shall approve in its sole
discretion) after such creation or acquisition execute a Security Agreement (or
a Security Joinder Agreement) and, in connection therewith, pledge all of its
Equity Interests in such Subsidiary to the Administrative Agent as security for
the Obligations; provided that (i) no Foreign Subsidiary shall be required to
pledge any of its Equity Interests in any other Foreign Subsidiary, (ii) the
Borrower or any Domestic Subsidiary shall not be required to pledge more than
sixty-five percent (65%) of the voting Equity Interests of any first-tier
Foreign Subsidiary, and (iii) such pledge shall be legally available and shall
not result in materially adverse tax consequences on such Loan Party. The
Borrower shall deliver to the Administrative Agent the share certificates (or
other evidence of equity) evidencing any of the Equity Interests pledged
pursuant to this Section 6.12(b) if such Equity Interests are certificated or so
evidenced.

(c)    Perfection or Registration of Interest in Foreign Equity Interests. With
respect to any foreign Equity Interests pledged to the Administrative Agent by
the Borrower or any Domestic Subsidiary, on or after the Closing Date, the
Administrative Agent shall at all times, in the reasonable discretion of the
Administrative Agent or the Required Lenders, have the right to require the
perfection, at Borrowers’ cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), of the security interest in such Equity
Interests in the respective foreign jurisdiction.

(d)    Pledged Intercompany Notes. With respect to the creation or acquisition
by a Loan Party of a Pledged Intercompany Note, the appropriate Loan Party shall
pledge to the Administrative Agent, as security for the Obligations, such
Pledged Intercompany Note. Such Loan Party shall promptly deliver to the
Administrative Agent (or the collateral agent under the First Lien Credit
Documents as bailee for the Secured Parties) such Pledged Intercompany Note and
an accompanying allonge.

(e)    Collateral Generally. The Borrower shall:

(i)    promptly furnish to the Administrative Agent or any Lender upon request
(x) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of the Borrower’s or
any Subsidiary’s accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present account
debtors), and (y) any other writings and information as the Administrative Agent
or such Lender may reasonably request;

(ii)    promptly notify the Administrative Agent in writing upon the creation of
any accounts with respect to which the account debtor is the United States or
any other Governmental Authority, or any business that is located in a foreign
country;

 

61



--------------------------------------------------------------------------------

(iii)    promptly notify the Administrative Agent in writing upon the creation
by any Loan Party of a deposit account or securities account not listed on
Schedule 5.23 hereto and, if such deposit account is owned by the Borrower or
another Loan Party and is not an Excluded Account, promptly provide for the
execution of a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable, with respect thereto, if required by the
Administrative Agent or the Required Lenders;

(iv)    promptly notify the Administrative Agent in writing whenever a material
amount of assets of a Loan Party is located at a location of a third party
(other than another Loan Party) that is not listed on Schedule 5.09 hereto and
use commercially reasonable efforts to cause to be executed any bailee’s waiver,
processor’s waiver, consignee’s waiver or similar document or notice that may be
required by the Administrative Agent or the Required Lenders;

(v)    promptly notify the Administrative Agent and the Lenders in writing of
any information that the Borrower or any of its Subsidiaries has or may receive
with respect to the Collateral that would reasonably be expected to materially
and adversely affect the value thereof or the rights of the Administrative Agent
and the Lenders with respect thereto;

(vi)    promptly deliver to the Administrative Agent, to hold as security for
the Obligations, within ten Business Days after the written request of the
Administrative Agent, all certificated investment property owned by a Loan
Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, or in the event such
investment property is in the possession of a securities intermediary or
credited to a securities account (other than an Excluded Account), execute with
the related securities intermediary an investment property control agreement
over such securities account in favor of the Administrative Agent in form and
substance satisfactory to the Administrative Agent;

(vii)    promptly provide to the Administrative Agent a list of any patents,
trademarks or copyrights that have been federally registered by the Borrower or
any other Loan Party since the last list so delivered, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and

(viii)    upon the reasonable request of the Administrative Agent, promptly take
such action and promptly make, execute, and deliver all such additional and
further items, deeds, assurances, instruments and any other writings as the
Administrative Agent may from time to time deem necessary or appropriate,
including, without limitation, chattel paper, to carry into effect the intention
of this Agreement, or so as to completely vest in and ensure to the
Administrative Agent and the Lenders their respective rights hereunder and in or
to the Collateral.

The Borrower hereby authorizes the Administrative Agent to file UCC financing
statements (or similar notice filings applicable in foreign jurisdictions) with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the inventory or equipment of
any Loan Party, the Borrower shall (or cause such applicable Loan Party to),
upon request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent to be properly noted thereon. The Borrower hereby
authorizes the Administrative Agent or its respective designated agent (but
without obligation by the Administrative Agent to do so) to incur expenses with
respect to the foregoing (whether prior to, upon, or subsequent to any Default),
and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent and the Lenders for any and all such expenses.

(f)    Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any Material Real Property or material
personal property (other than accounts, inventory, equipment and general
intangibles and other property acquired in the ordinary course of business)
acquired (including, in the case of Material Real Property, leased) by any Loan
Party subsequent to the Closing Date. In addition to any other right that the
Administrative Agent and the Lenders may have pursuant to this Agreement or
otherwise, upon written request of the Administrative Agent, whenever made, the
Borrower shall, and shall cause each Loan Party to, grant to the Administrative
Agent, for the benefit of the Lenders, as additional security for the
Obligations, a perfected second-priority Lien on

 

62



--------------------------------------------------------------------------------

any Material Real Property or personal property of each Loan Party (other than
for leased equipment or equipment subject to a purchase money security interest
in which the lessor or purchase money lender of such equipment holds a first
priority security interest, in which case, the Administrative Agent shall have
the right to obtain a security interest junior only to such lessor or purchase
money lender), including, without limitation, such property acquired subsequent
to the Closing Date, in which the Administrative Agent does not have a perfected
first priority Lien. The Borrower agrees, (i) in the case of Material Real
Property, to provide all Real Estate Requirements with respect to such Material
Real Property within 60 days (or such later time as may be specified by the
Administrative Agent in its sole discretion), and (ii) in all other cases,
within ten days after the date of a written request by the Administrative Agent,
to secure all of the Obligations by delivering to the Administrative Agent
security agreements, intellectual property security agreements, pledge
agreements, mortgages (or deeds of trust, if applicable) or other documents,
instruments or agreements or such thereof as the Administrative Agent may
require. The Borrower shall pay all recordation, legal and other expenses in
connection therewith.

(g)    Designation of Immaterial Subsidiaries. In the event that the Immaterial
Subsidiaries and Inactive Subsidiaries, when taken as a whole, (i) contribute
more than 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries,
taken as a whole, during the most recently-ended four fiscal quarter period
(taken as a single period) or (ii) as of any applicable date of determination
have assets that in the aggregate constitute more than 5% aggregate net book
value of the assets of the Borrower and its Subsidiaries, taken as a whole, the
Borrower shall promptly designate one or more Immaterial Subsidiaries or
Inactive Subsidiaries to be Loan Parties hereunder (at which time such
Subsidiaries shall cease to be Immaterial Subsidiaries or Inactive Subsidiaries,
as applicable) such that the resulting EBITDA attributable to, and net book
value of the assets held by, the remaining Immaterial Subsidiaries and Inactive
Subsidiaries, when taken as a whole, shall be less than the required percentages
set forth in clauses (i) and (ii) of this clause (g). Notwithstanding anything
contained herein to the contrary and for the avoidance of doubt, no Subsidiary
shall constitute either an Immaterial Subsidiary or Inactive Subsidiary if such
Subsidiary guarantees or provides a Lien on its assets or otherwise provide
credit support with respect to any other Indebtedness of any Loan Party.

(h)    Designation of Material Real Property. In the event that the aggregate
fair market value of (i) the real property owned in fee simple by the Loan
Parties that is not subject to a Mortgage and (ii) the leasehold real property
of the Loan Parties that is not subject to a Mortgage exceeds $30,000,000, the
Borrower shall promptly designate one or more of such owned or leased real
property locations to be Material Real Property (at which time such real
property shall constitute Material Real Property for all purposes hereunder and
under the other Loan Documents). Notwithstanding the foregoing, in no event
shall real property with a fair market value of less than $4,000,000 be required
to be subject to a Mortgage.

Notwithstanding the foregoing, no Loan Party shall be required to pledge or
grant a Lien on any Excluded Assets (as defined in the Security Agreement).

6.13.    Compliance with Environmental Laws. Except where non-compliance, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, comply in all respects with any and all applicable
Environmental Laws and Environmental Permits including, without limitation, all
Environmental Laws in jurisdictions in which such Person owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
The Borrower and its Subsidiaries shall furnish to the Administrative Agent and
the Lenders, promptly after receipt thereof, a copy of any notice the Borrower
or such Subsidiary may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against the Borrower or such Subsidiary, any real property in which the Borrower
or such Subsidiary holds any interest or any past or present operation of the
Borrower or such Subsidiary. Neither the Borrower nor any of its Subsidiaries
shall allow the material release or material disposal of hazardous waste, solid
waste or other wastes on, under or to any real property in which the Borrower or
any of its Subsidiaries holds any ownership interest or performs any of its
operations, in violation of or which result in material liability under any
Environmental Law. As used in this Section 6.13, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise.

 

63



--------------------------------------------------------------------------------

6.14.    Regarding Collateral. Provide the Administrative Agent and the Lenders
with at least thirty (30) days’ prior written notice before any change in its
legal name, organizational structure or its state, province or other
jurisdiction of organization. The Borrower shall promptly notify the
Administrative Agent of (a) any change in any location where a material portion
of any Loan Party’s assets are maintained, and any new locations where any
material portion of any Loan Party’s assets are to be maintained; (b) any change
in the location of the office where any Loan Party’s records pertaining to its
accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in the location of any Loan Party’s chief executive office.

6.15.    Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain Debt Ratings from both Moody’s and S&P.

6.16.    Further Assurances.

(a)    Promptly upon request by the Administrative Agent or the Required Lenders
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

(b)    If deemed appropriate by the Administrative Agent, the Administrative
Agent is hereby authorized to file new UCC financing statements (or similar
notice filings applicable in foreign jurisdictions) describing the Collateral
and otherwise in form and substance sufficient for recordation wherever
necessary or appropriate, as determined in the Administrative Agent’s sole
discretion, to perfect or continue perfected the security interest of the
Administrative Agent in the Collateral. The Borrower shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
UCC financing statements (or similar notice filings applicable in foreign
jurisdictions) and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same.

6.17.    Post-Closing Matters. Execute and deliver the documents and complete
the tasks set forth on Schedule 6.17, in each case within the time limits
specified on such schedule.

6.18.    Lender Meeting. Within 95 days after the close of each fiscal year of
the Borrower, at the request of the Administrative Agent or the Required
Lenders, hold a meeting (at a mutually agreeable location and time) with all
Lenders who choose to attend such meeting or conference call at which meeting or
conference call shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Borrower and its Subsidiaries and the
budgets presented for the current fiscal year of the Borrower and its
Subsidiaries.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due), the Borrower shall not, nor shall it
permit any Subsidiary to:

7.01.    Liens. Create, incur, assume or suffer to exist (upon the happening of
a contingency or otherwise) any Lien upon any of its property or assets, whether
now owned or hereafter acquired; provided that this Section 7.01 shall not apply
to the following:

(a)    Liens for Taxes not yet due or that are being actively contested in good
faith by appropriate and timely proceedings and for which adequate reserves
shall have been established in accordance with GAAP;

 

64



--------------------------------------------------------------------------------

(b)    other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

(c)    Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Loan Party;

(d)    purchase money Liens on fixed assets securing the loans and Indebtedness
under Capitalized Leases pursuant to Section 7.02(b) hereof; provided that any
such Lien is limited to the purchase price and only attaches to the property
being acquired or financed thereby;

(e)    any Lien of the Administrative Agent, for the benefit of the Secured
Parties;

(f)    the Liens existing on the Closing Date as set forth in Schedule 7.01
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of Indebtedness secured thereby
shall not be increased (except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such replacement, extension, renewal, refunding or refinancing
and by an amount equal to any existing commitments unutilized thereunder) and
the property covered thereby is not changed;

(g)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of the Borrower or any of its Subsidiaries;

(h)    pledges or deposits in connection with workers’ compensation insurance,
unemployment insurance and like matters;

(i)    Liens in respect of any writ of execution, attachment, garnishment,
judgment or judicial award solely to the extent not constituting an Event of
Default under Section 8.01(h)(i);

(j)    Liens arising solely from precautionary UCC financing statements filed
with respect to any consignment agreement entered into by Borrower or any
Subsidiary in the ordinary course of business;

(k)    any statutory or civil law Lien arising in the Netherlands under
Netherland’s General Banking Conditions (other than arising under article 26
thereof) so long as such Lien does not secure Indebtedness;

(l)    Liens on tangible property of a Person existing at the time such Person
is acquired by the Borrower or a Subsidiary pursuant to an Acquisition permitted
under Section 7.03(b); provided that such Liens were not created in
contemplation of such Acquisition and do not extend to any assets other than
those of the Person acquired by the Borrower or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(l);

(m)    other Liens securing Indebtedness permitted by Section 7.02(m); provided
that no such Lien shall extend to, or cover, any Collateral;

(n)    other non-consensual Liens not securing Indebtedness, (i) the amount of
which does not exceed $9,000,000 in the aggregate, and (ii) the existence of
which, either individually or in the aggregate, will not have a Material Adverse
Effect; provided that any Lien permitted by this clause (n) is permitted only
for so long as is reasonably necessary for the affected Loan Party or the
affected Subsidiary, using its best efforts, to remove or eliminate such Lien
and, provided, further, that any Lien not otherwise permitted by this clause
(n) shall be permitted so long as such Loan Party or the affected Subsidiary
shall within thirty (30) days after the filing thereof either (A) cause such
Lien to be discharged, or (B) post with the Administrative Agent a bond or other
security in form and amount satisfactory to the Administrative Agent in all
respects and shall thereafter diligently pursue its discharge;

 

65



--------------------------------------------------------------------------------

(o)    for the avoidance of doubt, any Lien on a Sold Account;

(p)    Liens granted pursuant to the Precious Metal Consignment Agreements so
long as such Lien does not secure Indebtedness;

(q)     Liens on the Collateral securing Indebtedness permitted by
Section 7.02(k); provided that if any such Indebtedness is secured by the
Collateral on a senior priority basis relative to the Liens securing the
Obligations, such Indebtedness shall be subject to the First Lien/Second Lien
Intercreditor Agreement; and

(r)    Liens existing on the Closing Date securing Indebtedness that has been
repaid; provided that any Lien permitted by this clause (r) is permitted only
for so long as is reasonably necessary for the affected Loan Party or the
affected Subsidiary, using its best efforts, to remove, discharge or otherwise
eliminate such Lien; provided, further, that in no event shall any Lien
permitted by this clause (r) be permitted for more than 90 days.

Neither the Borrower nor any of its Subsidiaries shall enter into any contract
or agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that would prohibit the Administrative Agent or the Lenders from acquiring a
security interest, mortgage or other Lien on, or a collateral assignment of, any
of the property or assets of the Borrower or such Subsidiary.

7.02.    Indebtedness. Create, incur, assume or have outstanding any
Indebtedness of any kind; provided that this Section 7.02 shall not apply to the
following:

(a)    the Loans and any other Obligation under this Agreement or under any
other Loan Document;

(b)    any loans granted to or Indebtedness under Capitalized Leases entered
into by the Borrower or any of its Subsidiaries for the purchase or lease of
fixed assets and any Refinancing Indebtedness in respect thereof, which loans
and Indebtedness under Capitalized Leases shall only be secured by the fixed
assets being purchased or leased, so long as the aggregate principal amount of
all such loans and Indebtedness under Capitalized Leases for the Borrower and
all of its Subsidiaries shall not exceed $48,000,000 at any time outstanding;

(c)    the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 7.02, as set
forth in Schedule 7.02 hereto and any Refinancing Indebtedness in respect
thereof;

(d)    loans to a Loan Party from another Loan Party;

(e)    loans to a Foreign Subsidiary from another Foreign Subsidiary;

(f)    Indebtedness under any Swap Contract, so long as such Swap Contract shall
have been entered into in the ordinary course of business and not for
speculative purposes;

(g)    Permitted Foreign Subsidiary and other Loans and Investments, so long as
(i) no Default shall exist immediately prior to or immediately after giving
effect thereto and (ii) after giving pro forma effect thereto (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(h)    Indebtedness incurred in connection with the financing of insurance
premiums, in an aggregate amount not to exceed $6,000,000 at any time
outstanding;

 

66



--------------------------------------------------------------------------------

(i)    contingent obligations consisting of Guarantees executed by (i) any Loan
Party with respect to Indebtedness otherwise permitted by this Agreement and
(ii) any Foreign Subsidiary with respect to any Indebtedness of a Foreign
Subsidiary otherwise permitted by this Agreement;

(j)    (i) other unsecured Indebtedness (including unsecured Subordinated
Indebtedness), in addition to the Indebtedness listed above, in an aggregate
principal amount for the Borrower and all of its Subsidiaries not to exceed
$30,000,000 at any time outstanding, and (ii) any other unsecured Indebtedness
(including unsecured Subordinated Indebtedness), in addition to the Indebtedness
listed above, constituting Refinancing Indebtedness in respect of the Loans, so
long as such Indebtedness satisfies the Applicable Requirements and the proceeds
thereof are applied in accordance with Section 2.05(b)(iii);

(k)    Indebtedness outstanding under the First Lien Credit Documents in an
aggregate principal amount not to exceed (i) $1,065,250,000 minus (ii) the
amount of Incremental Term Loans incurred pursuant to Section 2.14(a);

(l)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof pursuant to an Acquisition permitted under
Section 7.03(b); provided that (i) such Indebtedness is existing at the time
such Person becomes a Subsidiary of the Borrower (and is not incurred in
contemplation of such Person’s becoming a Subsidiary of the Borrower), (ii)
after giving pro forma effect thereto and to the application of the proceeds
thereof (but disregarding any costs constituting proceeds thereof for the
purposes of netting), the Borrower and its Subsidiaries shall be in compliance
with the Pro Forma Leverage Test (and, if such Indebtedness is secured, the
Consolidated Secured Leverage Ratio shall be not greater than 4.00 to 1.00) and
(iii) the aggregate principal amount of Indebtedness outstanding in reliance on
this clause (l) for which any Subsidiary that is not a Loan Party is a borrower
or guarantor shall not exceed $30,000,000 at any time;

(m)    other secured Indebtedness in an aggregate principal amount for the
Borrower and all of its Subsidiaries not to exceed $30,000,000 at any time
outstanding, so long as (i) no Default shall exist prior to or after giving
effect thereto and (ii) after giving pro forma effect thereto (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(n)    the following that do not constitute Indebtedness, but that are listed
for purposes of clarification, contingent obligations consisting of the
indemnification by the Borrower or any of its Subsidiaries of (i) the officers,
directors, employees and agents of the Borrower or any of its Subsidiaries, to
the extent permissible under the corporation law of the jurisdiction in which
such Person is organized, (ii) commercial banks, investment bankers and other
independent consultants or professional advisors pursuant to agreements relating
to the underwriting of the Borrower’s or any of its Subsidiaries’ securities or
the rendering of banking or professional services to the Borrower or any of its
Subsidiaries, (iii) landlords, licensors, licensees and other parties pursuant
to agreements entered into in the ordinary course of business by the Borrower or
any of its Subsidiaries, and (iv) other Persons under agreements relating to
Acquisitions permitted under Section 7.03(b); provided that each of the
foregoing is only permitted to the extent that such indemnity obligation is not
incurred in connection with the borrowing of money or the extension of credit;
and

(o)    for the avoidance of doubt, any Indebtedness under any Qualified
Receivables Transaction.

7.03.    Investments and Acquisitions.

(a)    Make or hold any Investments, except:

(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

67



--------------------------------------------------------------------------------

(ii)    any investment in (A) direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of $100,000,000) of the Federal Reserve System or (B) commercial paper or
securities that at the time of such investment is assigned the highest quality
rating in accordance with the rating systems employed by either Moody’s or S&P;

(iii)    the holding of each of the Subsidiaries listed on Schedule 5.01 hereto,
and the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement and pursuant to transactions otherwise
permitted under this Section 7.03;

(iv)    any Permitted Foreign Subsidiary and other Loans and Investments, so
long as (A) no Default shall exist prior to or after giving effect thereto and
(B) after giving pro forma effect to such investments or loans (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(v)    loans to, investments in, and Guarantees of Indebtedness of, the Borrower
or any other Loan Party from or by another Loan Party;

(vi)    loans to, investments in, and Guarantees of Indebtedness of, a Foreign
Subsidiary from or by a another Foreign Subsidiary;

(vii)    any advance or loan to an officer or employee of the Borrower or any
Subsidiary as an advance on commissions, travel, relocation and other similar
items in the ordinary course of business, so long as all such advances and loans
from the Borrower and all Subsidiaries aggregate not more than the maximum
principal sum of $1,200,000 at any time outstanding;

(viii)    the holding of any Equity Interests that has been acquired pursuant to
an Acquisition permitted by subsection (b) hereof;

(ix)    the creation of a Subsidiary for the purpose of making an Acquisition
permitted by subsection (b) hereof or the holding of any Subsidiary as a result
of an Acquisition made pursuant subsection (b) hereof, so long as, in each case,
if required pursuant to Section 6.12 hereof, such Subsidiary becomes a Guarantor
promptly following such Acquisition;

(x)    the Investments existing on the Closing Date, in addition to the other
Investments permitted to be incurred pursuant to this Section 7.03, as set forth
in Schedule 7.03;

(xi)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(xii)    Guarantees permitted pursuant to Section 7.02;

(xiii)    Investments in Wuxi Weitu Autocam Precision Machinery Components Co.,
Ltd., so long as (A) no Default has occurred and is continuing or would result
therefrom and (B) the aggregate amount of such Investments outstanding at any
time shall not exceed $12,000,000;

(xiv)    the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 7.03(a), so long as (A) no Default has occurred and is
continuing or would result therefrom, (B) after giving effect thereto the
aggregate amount of all Investments made pursuant to this clause (a)(xiv) and
Restricted Payments made pursuant to Section 7.06(d), shall not exceed sum of
(1) $30,000,000 plus (2) the Cumulative Retained Excess Cash Flow Amount,
(C) the Administrative Agent shall have received the certificate required by
Section 6.02(n) and (D) after giving pro forma effect to such Investment (and to
any Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

 

68



--------------------------------------------------------------------------------

(xv)    non-cash Investments made by Borrower or any Loan Party in any Foreign
Subsidiary consisting of obligations of such Foreign Subsidiary to pay Capital
Distributions to the Borrower or any other Loan Party that have been declared
but the payment of which has been deferred (whether or not such obligation to
pay such Capital Distributions is represented by a promissory note that has been
pledged to the Administrative Agent in accordance with the Collateral
Documents);

(xvi)    other Investments, in addition to the Investments permitted above, in
an aggregate amount for all Investments made on or after the Closing Date in
reliance on this clause (xvi) not to exceed, when taken together with the amount
of Acquisitions made on or after the Closing Date in reliance on
Section 7.03(b)(ii), $60,000,000, provided that (A) no Default has occurred and
is continuing at the time of any such Investment or would result therefrom and
(B) in the case of any Investment (or series of related Investments) made in
reliance on this clause (xvi) in an aggregate amount of $18,000,000 or more,
after giving pro forma effect to such Investment (or series of related
Investments) and to any Indebtedness incurred in connection therewith, the
Borrower and its Subsidiaries are in compliance with the Pro Forma Leverage
Test; and

(xvii)    other Investments constituting Acquisitions permitted by subsection
(b) of this Section 7.03.

For purposes of this Section 7.03(a), the amount of any Investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

(b)    Effect an Acquisition (other than any Acquisition permitted under
Section 7.04(a), (b), (c) or (d)); provided that, so long as no Default shall
exist prior to or after giving pro forma effect thereto (and any Indebtedness
incurred in connection therewith), the Borrower and its Subsidiaries may make:

(i)    an Acquisition so long as:

(A)    in the case of a merger, amalgamation or other combination including the
Borrower, the Borrower shall be the surviving entity;

(B)    in the case of a merger, amalgamation or other combination including a
Loan Party (other than the Borrower), a Loan Party shall be the surviving
entity;

(C)    the business to be acquired shall be similar to the lines of business of
the Borrower and its Subsidiaries or reasonably related and/or complementary or
ancillary to such lines of business and reasonable extensions and expansions
thereof;

(D)    the Borrower and its Subsidiaries shall be in full compliance with the
Loan Documents both prior to and subsequent to the transaction;

(E)    such Acquisition shall not be actively opposed by the board of directors
(or similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(F)    the aggregate Consideration for all Acquisitions by Foreign Subsidiaries,
Acquisitions of Persons or Equity Interests of Persons that do not become Loan
Parties (including by way of merger into a Loan Party) and Acquisitions of
assets that are not included in the Collateral, shall not exceed $120,000,000
during the term of this Agreement and Borrower shall have delivered evidence
demonstrating that after giving pro forma effect to each such Acquisition
described in this clause (vi) (and to any Indebtedness incurred, assumed or
acquired in connection therewith), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test; and

 

69



--------------------------------------------------------------------------------

(G)    other than in connection with the Paragon Acquisition, the Borrower and
its Subsidiaries shall be in compliance with the Pro Forma Leverage Test, and if
the aggregate Consideration for any Acquisition permitted under this clause
(b) is greater than or equal to $18,000,000, the Borrower shall have provided to
the Administrative Agent and the Lenders, at least five (5) days prior to such
Acquisition, a certificate of a Financial Officer of the Borrower showing that,
both before and after giving pro forma effect to such Acquisition (and to any
Indebtedness incurred, assumed or acquired in connection therewith), the
Borrower and its Subsidiaries shall be in compliance with the Pro Forma Leverage
Test;

(ii)    Acquisitions, in addition to the Acquisitions permitted by
Section 7.03(b) above, in an aggregate amount for all Acquisitions made on or
after the Closing Date in reliance on this clause (ii) not to exceed, when taken
together with Investments made on or after the Closing Date in reliance on
Section 7.03(a)(xvi), $60,000,000, provided that (A) no Default has occurred and
is continuing at the time of any such Acquisition or would result therefrom and
(B) in the case of any Acquisition (or series of related Acquisitions) made in
reliance on this clause (ii) in an aggregate amount of $18,000,000 or more,
after giving pro forma effect to such Acquisition (or series of related
Acquisitions) and to any Indebtedness incurred in connection therewith, the
Borrower and its Subsidiaries are in compliance with the Pro Forma Leverage
Test;

(iii)    the Paragon Acquisition; and

(iv)    other Acquisitions constituting Investments permitted by subsection
(a) of this Section 7.03.

7.04.    Fundamental Changes. Dissolve, liquidate, merge, amalgamate or
consolidate with or into any other Person, except that, if no Default shall then
exist or immediately thereafter shall begin to exist:

(a)    a Domestic Subsidiary may merge, amalgamate or consolidate with or into
(i) the Borrower (provided that the Borrower shall be the continuing or
surviving Person), or (ii) any one or more Guarantors (provided that a Guarantor
shall be the continuing or surviving Person);

(b)    a Domestic Subsidiary (other than a Loan Party) may merge, amalgamate or
consolidate with or into any other Domestic Subsidiary (other than a Loan
Party);

(c)    a Foreign Subsidiary may merge, amalgamate or consolidate with or into
another Foreign Subsidiary or the Borrower or a Guarantor (provided that, in any
merger, amalgamation or consolidation involving the Borrower or a Guarantor, the
Borrower or Guarantor shall be the continuing or surviving Person);

(d)    any Wholly-Owned Subsidiary may be dissolved or liquidated so long as
such Subsidiary is not, at the time, a Loan Party or, if it is a Loan Party at
such time, all assets and interests of such Subsidiary, are transferred to
another Loan Party on or before the time of its dissolution or liquidation; and

(e)    Acquisitions may be effected in accordance with the provisions of
Section 7.03(b) hereof.

7.05.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, other than in the ordinary course of business, except that, if
no Default shall then exist or immediately thereafter shall begin to exist:

(a)    a Loan Party may sell, lease, transfer or otherwise dispose of any of its
assets to any other Loan Party;

(b)    the Borrower and its Subsidiaries may Dispose of any assets, so long as
the aggregate amount of all such Dispositions, for the Borrower and its
Subsidiaries, shall not exceed $18,000,000 per fiscal year of the Borrower;

 

70



--------------------------------------------------------------------------------

(c)    a Domestic Subsidiary (other than a Loan Party) may Dispose of any of its
assets to the Borrower or any other Domestic Subsidiary; provided that in the
case of any Disposition to a Loan Party such Disposition shall not be for more
than the fair market value of the assets which are the subject of such
Disposition;

(d)    a Foreign Subsidiary may Dispose of any of its assets to any Loan Party;
provided that such Disposition shall not be for more than the fair market value
of the assets which are the subject of such Disposition;

(e)    Dispositions permitted by Section 7.04;

(f)    the Borrower and its Subsidiaries may sell, transfer or otherwise dispose
of fixed assets in the ordinary course of business for the purpose of replacing
such fixed assets; provided that any such fixed assets are replaced within one
hundred eighty (180) days of such sale or other disposition with other fixed
assets which have a fair market value not materially less than the fair market
value of the fixed assets sold or otherwise disposed;

(g)    a Foreign Subsidiary may Dispose of any of its assets to any other
Foreign Subsidiary;

(h)    the Disposition of owned real property (and related furniture, fixtures
and equipment) in connection with a sale leaseback transaction with a
Governmental Authority with respect to such owned real property, so long as the
amount of such Disposition does not exceed $12,000,000;

(i)    Dispositions not otherwise permitted under this Section 7.05 so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value of such assets, as reasonably determined by the
Board of Directors of the Borrower, and at least 75% of the consideration so
received constitutes cash, (ii) the proceeds of such Disposition are applied in
accordance with Section 2.05, (iii) after giving pro forma effect to such
Disposition, the Borrower and its Subsidiaries shall be in compliance with the
Pro Forma Leverage Test and (iv) no Default or Event of Default is occurring and
continuing at the time of such Disposition or results therefrom;

(j)    Dispositions of Receivables in connection with any Qualified Receivables
Transaction; and

(k)    a Loan Party may enter into any agreement to make a Disposition otherwise
permitted under this Section 7.05.

7.06.    Restricted Payments. Make or commit itself to make or declare any
Restricted Payment at any time, provided that:

(a)    each Subsidiary may make Capital Distributions to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Capital Distribution is being made;

(b)    so long as no Default has occurred and is continuing or would result
therefrom, the Borrower and its Subsidiaries may make payment of current
interest, expenses and indemnities in respect of Subordinated Indebtedness
(other than any such payments prohibited by the intercreditor agreement or
subordination provisions applicable thereto);

(c)    the Borrower and each Subsidiary may make Restricted Payments with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

(d)    the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by this Section, so long as (i) no Default has occurred and
is continuing or would result therefrom, (ii) after

 

71



--------------------------------------------------------------------------------

giving effect thereto the aggregate amount of all Restricted Payments made
pursuant to this clause (d) and Investments made pursuant to
Section 7.03(a)(xiv), shall not exceed sum of (1) $30,000,000 plus (2) the
Cumulative Retained Excess Cash Flow Amount, (iii) the Administrative Agent
shall have received the certificate required by Section 6.02(n) and (iv) after
giving pro forma effect to such Restricted Payment (and to any Indebtedness
incurred in connection therewith), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test;

(e)    the Borrower may make Capital Distributions, consistent with its past
practice, in the form of dividends to shareholders of Equity Interests in the
Borrower; provided that (i) the aggregate amount of all such Capital
Distributions shall not exceed $3,000,000 per fiscal quarter of the Borrower;
and (ii) no Default shall have occurred and be continuing or would result from
any such Capital Distribution;

(f)    the Borrower and its Subsidiaries may make Restricted Payments
constituting a prepayment of Indebtedness in connection with the Refinancing of
such Indebtedness; and

(g)    so long as no Default has occurred and is continuing or would result
therefrom, each of Autocam do Brasil Usinagem, LTDA, Bouverat Industries S.A.S.,
and Autocam France, SARL may at any time repay its respective Indebtedness set
forth on Schedule 7.02.

7.07.    Change in Nature of Business. Engage in any business if, as a result
thereof, the general nature of the business of the Borrower and its Subsidiaries
taken as a whole would be substantially changed from the general nature of the
business the Borrower and its Subsidiaries are engaged in on the Closing Date.

7.08.    Transactions with Affiliates. Directly or indirectly, enter into or
permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate (other than a Loan Party) on terms that shall be less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time in
a transaction with a non-Affiliate; provided that the foregoing shall not
prohibit the payment of customary and reasonable directors’ fees to directors
who are not employees of the Borrower or any Subsidiary or an Affiliate.

7.09.    Burdensome Agreements. Except as set forth in this Agreement and the
other Loan Documents directly or indirectly, create or otherwise cause or suffer
to exist or become effective any encumbrance or restriction on the ability of
any Subsidiary to (a) make, directly or indirectly, any Capital Distribution to
the Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to the Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable Law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices, (iii)
[reserved] or (iv) customary restrictions in agreements in connection with
Qualified Receivables Transactions, consignment agreements, security agreements
or mortgages permitted hereunder securing Indebtedness or Capitalized Leases
permitted hereunder, of a Subsidiary to the extent such restrictions shall only
restrict the transfer of the property subject to such security agreement,
mortgage or lease.

7.10.    Use of Proceeds. Directly or indirectly, and whether immediately,
incidentally or ultimately:

(a)    use the proceeds of any Borrowing, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose;

(b)    use the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise) of Sanctions; or

 

72



--------------------------------------------------------------------------------

(c)    use the proceeds of any Borrowing for any purpose which would breach any
Anti-Corruption Laws.

7.11.    Amendments of Organization Documents. Amend its Organization Documents
to change its name or state, province or other jurisdiction of organization, or
otherwise amend its Organization Documents in a manner adverse to the Lenders,
without the prior written consent of the Administrative Agent which consent
shall not be unreasonably withheld.

7.12.    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year

7.13.    Sanctions; FCPA. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds:

(a)    to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions; or

(b)    directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

7.14.    Restrictions Pertaining to Certain Indebtedness. Permit any supplement,
modification or amendment in any manner of any term or condition of any Material
Indebtedness Agreement, any Indebtedness set forth in Schedule 7.02 or any
Indebtedness that is expressly subordinated in payment to the Obligations,
except for (i) any permitted Refinancing Indebtedness thereof or
(ii) amendments, modifications or changes that would not reasonably be expected
to be materially adverse to the interests of the Lenders.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01.    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Payments. If (a) the interest on any Loan or any Commitment or any other
fee or other amount (other than the principal of any Loan) shall not be paid in
full when due and payable or within five (5) Business Days thereafter, or
(b) the principal of any Loan shall not be paid in full when due and payable;

(b)    Special Covenants.

(i)    If any Loan Party or Subsidiary thereof shall fail or omit to perform and
observe Sections 6.01, 6.03(a), 6.12 (other than clause (e) thereof), 6.15,
6.16, 6.17, 6.18 or any Section in Article VII hereof;

(ii)    [Reserved];

(c)    Other Covenants. If any Loan Party or Subsidiary thereof shall fail or
omit to perform and observe any covenant, agreement or other provision (other
than those referred to in Sections 8.01(a) or 8.01(b) hereof) contained or
referred to in this Agreement or any other Loan Document that is on such Loan
Party’s or Subsidiary’s part to be complied with, and that failure or omission
shall not have been fully corrected within thirty (30) days after the earlier of
(i) any Financial Officer of such Loan Party or Subsidiary, as applicable,
becomes aware of the occurrence thereof, or (ii) the giving of written notice
thereof to the Borrower by the Administrative Agent or the Required Lenders that
the specified failure or omission is to be remedied;

 

73



--------------------------------------------------------------------------------

(d)    Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Loan Document or
any other material information furnished by any Loan Party or Subsidiary thereof
to the Administrative Agent or the Lenders, or any thereof, or any other holder
of any Note, shall be false or erroneous in any material respect (or, if any
such representation, warranty or statement is by its terms qualified by concepts
of materiality or reference to Material Adverse Effect, such representation,
warranty or statement in any respect);

(e)    Cross Default. If any Loan Party or any Subsidiary shall default in
(i) the payment of any amount due and owing with respect to any Material
Indebtedness Agreement beyond any period of grace provided with respect thereto
or (ii) the performance or observance of any other agreement, term or condition
contained in any agreement under which such obligation is created, if the effect
of such default is to allow the acceleration of the maturity of any Indebtedness
under any Material Indebtedness Agreement or to permit the holder thereof to
cause such Indebtedness to become due prior to its stated maturity; provided,
further, that, with respect to the occurrence of any such event or condition
under the First Lien Credit Documents, such event or condition shall only
constitute a Default and an Event of Default under this Agreement if (I) such
failure results from the failure to pay interest, fees or principal under
Material Indebtedness under the First Lien Credit Documents and such
Indebtedness has become due and payable in accordance with its terms after
giving effect to any applicable grace period provided in the First Lien Credit
Documents (and subject to an additional 10 day grace period) or (II) the holders
of such Indebtedness under the First Lien Credit Documents have caused the same
to become due and payable prior to the scheduled maturity thereof;

(f)    ERISA Default. The occurrence of one or more ERISA Events that (a) the
Required Lenders determine, either individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect, or (b) results
in a Lien on any of the assets of any Loan Party or any Subsidiary thereof and
such Lien is not released within thirty (30) days; provided that adequate
reserves have been established in accordance with GAAP with respect to such
Lien;

(g)    Change in Control. If any Change in Control shall occur;

(h)    Judgments. (i) A final judgment or order for the payment of money shall
be rendered against any Loan Party or any Subsidiary thereof by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired and the
aggregate of all such judgments, for all such Loan Parties or Subsidiaries,
shall exceed $36,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage) or
(ii) any one or more non-monetary final judgments or orders shall be rendered
against any Loan Party or any Subsidiary thereof by a court of competent
jurisdiction that have, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (1) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(2) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;

(i)    Validity of the Loan Documents.

(i)    If any Lien granted in this Agreement or any other Loan Document in favor
of the Administrative Agent shall be determined to be (i) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement and the Borrower has (or the appropriate Loan Party has) failed
to promptly execute appropriate documents to correct such matters, or
(ii) unperfected as to any material amount of Collateral (as determined by the
Administrative Agent, in its reasonable discretion) and the Borrower has (or the
appropriate Loan Party has) failed to promptly execute appropriate documents to
correct such matters;

 

74



--------------------------------------------------------------------------------

(ii)    (A) The validity, binding effect or enforceability of any Loan Document
against any Loan Party shall be contested by any Loan Party; (B) any Loan Party
shall deny that it has any or further liability or obligation under any Loan
Document; or (C) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent or the Lenders the benefits purported to be
created thereby;

(j)    Bankruptcy and Solvency. If any Loan Party or any Subsidiary thereof
(other than an Inactive Subsidiary or Immaterial Subsidiary) shall (1) except as
permitted pursuant to Section 7.04 hereof, discontinue business, (2) generally
not pay its debts as such debts become due, (3) make a general assignment for
the benefit of creditors, (4) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee or liquidator of all or a substantial part of its assets or of
such Person, (5) be adjudicated a debtor or insolvent or have entered against it
an order for relief under any Debtor Relief Law, whether or not foreign,
federal, state or provincial, in any applicable jurisdiction, now or hereafter
existing, as any of the foregoing may be amended from time to time, or other
applicable statute for jurisdictions outside of the United States, as the case
may be, (6) file a voluntary petition in bankruptcy, or file a petition for the
appointment of an interim examiner or examiner, or file a proposal or notice of
intention to file a proposal or have an involuntary proceeding filed against it
and the same shall continue undismissed for a period of sixty (60) days from
commencement of such proceeding or case, or file a petition or an answer or an
application or a proposal seeking reorganization or an arrangement with
creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (7) suffer or
permit to continue unstayed and in effect for sixty (60) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Person, (8) have an
administrative receiver, receiver or examiner appointed over the whole or
substantially the whole of its assets, or of such Person, (9) take, or omit to
take, any action in order thereby to effect any of the foregoing assets, the
value of which is less than its liabilities (taking into account prospective and
contingent liabilities), or (10) have a moratorium declared in respect of any of
its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction; or

(k)    Senior Debt Status. The Obligations of each Loan Party under this
Agreement and each of the other Loan Documents shall fail to (i) rank at least
pari passu in right of payment with the other material senior Indebtedness of
the Loan Parties or (ii) be designated as “Senior Indebtedness,” “Designated
Senior Debt” or such similar term under all instruments and documents relating
to all Subordinated Indebtedness and all senior unsecured Indebtedness of such
Person.

8.02.    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitment and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    [reserved]; and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

75



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an Event of Default described in
Section 8.01(j), the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender)) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01.    Appointment of the Administrative Agent.

(a)    Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

76



--------------------------------------------------------------------------------

9.02.    Nature of Duties of the Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall not be deemed to have knowledge
of any Default or Event of Default unless and until written notice thereof
(which notice shall include an express reference to such event being a “Default”
or “Event of Default” hereunder) is given to the Administrative Agent by the
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.

9.03.    Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

9.04.    Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act unless and until it shall have received instructions from such Lenders, and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.

9.05.    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

77



--------------------------------------------------------------------------------

9.06.    The Administrative Agent in its Individual Capacity. The Person serving
as the Administrative Agent shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent; and the terms “Lenders,” “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Person acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

9.07.    Successor Administrative Agent.

(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States and has a combined capital and surplus of at least
$500,000,000.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.

(c)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring or removed Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. If, within 30 days after written notice is given
of the Administrative Agent’s resignation or the removal of the Administrative
Agent under this Section, no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 30th day
(i) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations under this Agreement and the Administrative Agent’s
resignation shall become effective, (ii) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents and (iii) the Required Lenders shall thereafter perform all duties of
the retiring or removed Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents until such time as the Required Lenders
appoint a successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article
shall continue in effect for the benefit of such retiring or removed
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

9.08.    Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any amounts paid to or for the account of
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered or was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective, or for any other reason), such Lender shall, within
10 days after demand therefor, indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, without limiting the application of Section 3.01, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.08. The agreements in
this Section 9.08 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

 

78



--------------------------------------------------------------------------------

9.09.    The Administrative Agent May File Proofs of Claim; Credit Bidding.

(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 10.04) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Laws. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations

 

79



--------------------------------------------------------------------------------

to be credit bid, all without the need for any Secured Party or acquisition
vehicle to take any further action and (iv) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10.    Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents, any
subordination agreements and any intercreditor agreements) other than this
Agreement.

9.11.    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Loan Document
to a Person that is not a Loan Party, (iii) that constitutes “Excluded Assets”
(as such term is defined in the Security Agreement), (iv) if approved,
authorized or ratified in writing in accordance with Section 10.01 or (v) if the
property subject to such Lien is owned by a Guarantor, upon the release of such
Guarantor from its obligations under the Guaranty pursuant to clause (d) below;

(b)    to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents;

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(d); and

(d)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or as a result of a transaction permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Indebtedness of the Borrower or any of its
Subsidiaries.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent will
promptly upon the request of the Borrower (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
Liens granted under the applicable Collateral Documents, or to release such Loan
Party from its obligations under the Guaranty and the applicable Collateral
Documents, in each case in accordance with the terms of the Loan Documents and
this Section.

 

80



--------------------------------------------------------------------------------

9.12.    Documentation Agent; Syndication Agent. Each Lender hereby designates
SunTrust Bank as Documentation Agent and agrees that the Documentation Agent
shall have no duties or other obligations under any Loan Documents to any Lender
or any Loan Party.

9.13.    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

9.14.    [Reserved].

9.15.    Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided

 

81



--------------------------------------------------------------------------------

another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c) The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X

MISCELLANEOUS

10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in

 

82



--------------------------------------------------------------------------------

the specific instance and for the specific purpose for which given; provided,
however, that, subject to Section 3.03, no such amendment, waiver or consent
shall:

(a)    in the case of the initial Credit Extension, waive any condition set
forth in Section 4.01 (other than Section 4.01(c)(i)), without the written
consent of each Lender;

(b)    [Reserved];

(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each such Lender entitled to such
payment;

(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate,” and waive any obligation of the Borrower to pay
interest on the Term Loans at the Default Rate;

(f)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(g)    change any provision of this Section or reduce the percentages specified
in (or alter the method of calculation thereof) the definition of any of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(j)    [reserved]; or

(k)    impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

83



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of the Term Facility with respect to Term
Lenders that agree to such extension with respect to their Term Loans with the
written consent of each such approving Term Lender, the Administrative Agent and
the Borrower (and no other Lender) and, in connection therewith and pursuant to
a written offer from the Borrower to extend such Maturity Date may provide for
different rates of interest and fees under the Term Facility with respect to the
portion thereof the with a Maturity Date so extended and may provide for other
covenants and terms that apply solely to any period after the latest stated
maturity date (including, without limitation, the Maturity Date) existing on the
effective date of such amendment; provided that in each such case, (x) no Lender
shall be obligated to participate in any such extension and (y) any such
proposed extension of the Maturity Date with respect to a Facility shall have
been offered to each Lender with Loans or Commitments under the applicable
Facility proposed to be extended, and if the consents of such Lenders exceed the
portion of Commitments and Loans the Borrower wishes to extend, such consents
shall be accepted on a pro rata basis among the applicable consenting Lenders.
This paragraph shall apply to any Incremental Term Loans in the same manner as
it applies to the Term Facility; provided that any such offer may, at the
Borrower’s option, be made to the Lenders in respect of any tranche or tranches
of Incremental Term Loans and/or the Term Facility without being made to any
other tranche of Incremental Term Loans or the Term Facility, as the case may
be. In connection with any extensions effected pursuant to this paragraph, the
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to such extension (including any actions requested in
connection with any existing Mortgages or any title policies related thereto).

Notwithstanding anything to the contrary contained in this Section 10.01, (x)
Collateral Documents (including any additional Collateral Documents executed
pursuant to Section 6.12 after the Closing Date) and related documents executed
by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Collateral Document or other document to be
consistent with this Agreement and the other Loan Documents and (y) if following
the Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Loan Parties shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.

Notwithstanding anything to the contrary herein, this Agreement and the other
Loan Documents may be amended (i) in accordance with Section 2.14 to incorporate
the terms of any Incremental Increase with the written consent of the Borrower
and Lenders providing such Incremental Increase, and (ii) to implement any
changes contemplated by Section 2.14 hereof with the consent of the Borrower and
the Administrative Agent.

10.02.    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

84



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet.

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Laws, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly

 

85



--------------------------------------------------------------------------------

given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04.    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii)

 

86



--------------------------------------------------------------------------------

any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, liabilities or
related expenses arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Term Loan Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further, that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent=, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent= or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

87



--------------------------------------------------------------------------------

10.06.    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b)) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, or (3) such assignment is made in
connection with the primary syndication of the credit facility provided herein
and during the ninety (90) day period following the Closing Date; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment

 

88



--------------------------------------------------------------------------------

if such assignment is to a Person that is not a Lender with a Commitment in
respect of the Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Laws without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding any notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to its own interests
only), at any reasonable time and from time to time upon reasonable prior
notice.

 

89



--------------------------------------------------------------------------------

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower
(and such agency being solely for tax purposes), maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    Certain Pledges. Any Lender may, without the consent of the Borrower or
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any

 

90



--------------------------------------------------------------------------------

other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers of other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Laws, including
United States Federal and state securities Laws.

10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Laws (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Laws, (a) characterize any payment that is not principal as an
expense,

 

91



--------------------------------------------------------------------------------

fee, or premium rather than interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.

10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13.    Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any amount payable under
Section 2.05(c));

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

 

92



--------------------------------------------------------------------------------

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14.    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED

 

93



--------------------------------------------------------------------------------

HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17.    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby
(including without limitation Assignment and Assumptions, amendments or other
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary, neither the Administrative Agent nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative Agent
or such Lender, as applicable, pursuant to procedures approved by it; and
provided, further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

10.18.    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

 

94



--------------------------------------------------------------------------------

10.19.    Inconsistencies with Other Documents. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrower or any of its
Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

10.20.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NN, INC., a Delaware corporation By:  

Thomas C. Burwell, Jr.

  Name:   Thomas C. Burwell, Jr.   Title:   Senior Vice President, Chief
Financial     Officer and Treasurer

 

96



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent By:  

/s/ Thomas Parrott

  Name:   Thomas Parrott   Title:   Managing Director    

 

97



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Thomas Parrott

  Name:   Thomas Parrott   Title:   Managing Director

 

98